                         IN THE UNITED STATES BANKRUPTCY COURT
                                   Eastern District of Virginia
                                       Richmond Division

In re: Clarence Milton Staton, Jr.                                            Case No. 18-32776-KRH
       Salina Ann Willis                                                                   Chapter 13
       AKA Clarence M. Staton, Jr.

        Debtors

Address: 1615 Bickerstaff Road
         Henrico, VA 23231

Last four digits of Social Security No(s):
                                    xxx-xx-2454 (Debtor)
                                    xxx-xx-4763 (Joint Debtor)
______________________________________________________________________________
     NOTICE OF APPLICATION FOR APPROVAL OF DEBTOR’S COUNSEL’S
                 COMPENSATION, AND NOTICE OF HEARING

       Clarence M. Staton, Jr. and Salina Ann Willis (the “Debtors”), by counsel, have filed
papers with the Court requesting approval of compensation (the “Application”) for legal services
rendered (including expenses) in the amount of $6,000.00 to be paid from the settlement of
Salina Ann Willis’s claim against Symmetry Management Corp., d/b/a BCC Financial
Management Services, Inc. for violations of the Fair Debt Collection Practices Act.

       A copy of the Application, together with applicable exhibits, may be obtained from the
Debtors’ counsel or through the Court’s PACER system.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the Court to grant the relief sought in the Application or if you want
the Court to consider your views on the Application, then on or before seven (7) days prior to
the days of the scheduled hearing, you or your attorney must:

              File with the Court, at the address shown below, a written response and
supporting memorandum pursuant to Local Bankruptcy Rule 9013-1(H). If you mail your
response to the court for filing, you must mail it early enough so the court will receive it on or
before the date stated above.

Mark C. Leffler (VSB #40712)          Dale W. Pittman (VSB #15673)
Boleman Law Firm, P.C.                THE LAW OFFICE OF DALE W. PITTMAN, P.C.
P.O. Box 11588                        The Eliza Spotswood House
Richmond, VA 23230                    112-A West Tabb Street
Telephone (804) 358-9900              Petersburg, VA 23803
Counsel for Debtors and Special       Telephone (804) 861-6000
  Counsel for Salina Ann Willis       Special Counsel for Salina Ann Willis
                                     Clerk of Court
                                     United States Bankruptcy Court
                                     701 East Broad Street, Suite 4000
                                     Richmond, VA 23219

             Mail a copy of your response and supporting memorandum to:

                                     Mark C. Leffler, Esquire
                                     Boleman Law Firm, P.C.
                                     P.O. Box 11588
                                     Richmond, VA 23230

                                     And also to

                                     Dale W. Pittman, Esquire
                                     THE LAW OFFICE OF DALE W. PITTMAN, P.C.
                                     The Eliza Spotswood House
                                     112-A West Tabb Street
                                     Petersburg, VA 23803

       You or your attorney also must:

              Attend a hearing on the motion scheduled to be held on May 29, 2019, at 12:00
p.m. at the United States Bankruptcy Court for the Eastern District of Virginia, Richmond
Division, 701 East Broad Street, Room 5000, Richmond, Virginia 23219.

   If you or your attorney do not take these steps, including the filing and serving of a written
   response and supporting memorandum within the time period and in the manner set forth
   above pursuant to Local Bankruptcy Rule 9013-1, the Court may deem any opposition
   waived, treat the Application as conceded, decide that you do not oppose the Application,
   and issue an order granting the relief requested without further notice or hearing.
                                              Respectfully submitted,

                                              CLARENCE MILTON STATON, JR.
                                              SALINA ANN WILLIS
                                              By Counsel:


                                              /s/ Mark C. Leffler
                                              Mark C. Leffler (VSB #40712)
                                              Boleman Law Firm, P.C.
                                              P.O. Box 11588
                                              Richmond, VA 23230
                                              Telephone (804) 358-9900
                                              Counsel for the Debtors and Special Counsel for
                                              Salina Ann Willis


                                               /s/ Dale W. Pittman
                                              Dale W. Pittman (VSB #15673)
                                              THE LAW OFFICE OF DALE W. PITTMAN, P.C.
                                              The Eliza Spotswood House
                                              112-A West Tabb Street
                                              Petersburg, VA 23803
                                              Telephone (804) 861-6000
                                              Special Counsel for Debtor

                                CERTIFICATE OF SERVICE

        I certify that on April 30, 2019, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by first-class U.S. mail to the Debtor,
Chapter 13 trustee, the United States trustee if other than by the electronic means provided for at
Local Bankruptcy Rule 2002-1, and to all creditors and parties in interest on the mailing
matrix attached hereto.


                                              /s/ Mark C. Leffler
                                              Counsel for the Debtors and
                                              Special Counsel for Salina Ann Willis
Label Matrix for local noticing                Exeter Finance LLC, c/o AIS Portfolio Servic   VHDA
0422-3                                         4515 N Santa Fe Ave. Dept. APS                 601 S Belvidere Street
Case 18-32776-KRH                              Oklahoma City, OK 73118-7901                   Richmond, Va 23220-6504
Eastern District of Virginia
Richmond
Tue Apr 30 14:19:18 EDT 2019
United States Bankruptcy Court                 ADT Security                                   American Medical Collection Ag
701 East Broad Street                          RE: Bankruptcy                                 Re: Lab Corp of America
Richmond, VA 23219-1888                        PO Box 650485                                  2269 S. Saw Mill River Rd #3
                                               Dallas, TX 75265-0485                          Elmsford, NY 10523-3848


Ashley Funding Services, LLC its successors    BCC Financial Mgt Svs Inc.                     Bon Secours
assigns as assignee of Laboratory              3230 W. Commercial Blvd                        PO Box 1123
Corporation of America Holdings                Suite 2                                        Minneapolis MN 55440-1123
Resurgent Capital Services                     Fort Lauderdale, FL 33309-3400
PO Box 10587
Greenville, SC 29603-0587
Bon Secours Medical Group                      COUNTY OF HENRICO, VIRGINIA                    Citi Cards/Citibank
7229 A Forest Avenue                           ANDREW R. NEWBY, ASST. COUNTY ATTORNEY         P.O. Box 6241
Suite 112                                      P. O. BOX 90775                                Sioux Falls, SD 57117-6241
Richmond, VA 23226-0000                        HENRICO, VIRGINIA 23273-0775


Citibank, N.A.                                 (p)COMCAST                                     Commonwealth Radiology
Citibank, N.A.                                 676 ISLAND POND RD                             Re: Bankruptcy
701 East 60th Street North                     MANCHESTER NH 03109-4840                       1508 Willow Lawn Dr, Ste 117
Sioux Falls, SD 57104-0493                                                                    Richmond, VA 23230-3421


Convergent Outsourcing                         County of Henrico                              Debt Rehab LLC
800 SW 39th Street                             Treasury Division                              5000 Birch Street
PO Box 9004                                    P.O. Box 90775                                 West Tower, Suite 3000
Renton, WA 98057-9004                          Henrico, VA 23273-0775                         Newport Beach, CA 92660-2140


Emergency Medical Associates                   Exeter Finance Corp                            Exeter Finance LLC
Attn: Bankruptcy Dept.                         PO Box 166097                                  AIS Portfolio Services, LP
PO Box 5508                                    Irving, TX 75016-6097                          4515 N Santa Fe Ave. Dept. APS
Virginia Beach, VA 23471-0508                                                                 Oklahoma City, OK 73118-7901


Exeter Finance LLC c/o AIS Portfolio Service   (p)FOCUSED RECOVERY SOLUTIONS                  Granite Asset Management
4515 N Santa Fe Ave. Dept. APS                 9701 METROPOLITAN COURT                        P.O. Box 10555
Oklahoma City, OK 73118-7901                   STE B                                          Greenville, SC 29603-0000
                                               RICHMOND VA 23236-3690


Granite State MGMT-DIR                         Granite State Management & Resources           HSN
P.O. Box 3420                                  P.O. Box 3420                                  1 HSN Drive
Concord, NH 03302-3420                         Concord, NH 03302-3420                         Saint Petersburg, FL 33729-0001



Hill & Rainey                                  LCA Collections                                LVNV Funding, LLC its successors and assigns
Re: Whittle & Roper Inc., Real                 Re: LabCorp                                    assignee of CONSUMER LOAN UNDERLYING
2425 Boulevard, Ste 9                          1250 Chapel Hill Road                          BOND (CLUB) GRANTOR TRUST
Colonial Heights, VA 23834-2324                Burlington, NC 27215-7141                      Resurgent Capital Services
                                                                                              PO Box 10587
                                                                                              Greenville, SC 29603-0587
Labcorp                         Langley Federal Credit Union           Langley Federal Credit Union
Re: Bankruptcy Dept.            Attn: Accounts Control                 Re: Bankruptcy
PO Box 2240                     P O Box 120128                         P.O. 7463
Burlington, NC 27216-2240       Newport News VA 23612-0128             Hampton, VA 23666-0463


Lending Club Corporation        Lendmark Financial Services            Memorial Regional Medical Cent
71 Stevenson                    2118 Usher St.                         RE: Bankruptcy
Suite 300                       Suite 200                              P.O. Box 409601
San Francisco, CA 94105-2985    Conyers, GA 30094-0000                 Atlanta, GA 30384-9601


Midnight Velvet                 Midnight Velvet                        Miramed Revenue Group
Attn: Bankruptcy Department     c/o Creditors Bankruptcy Service       Re: Bon Secours
1112 7th Avenue, Box 2816       P O Box 800849                         991 Oak Creek Drive
Monroe, WI 53566-1364           Dallas, TX 75380-0849                  Lombard, IL 60148-6408


NWFCU                           Nathaniel A. Scaggs, Esq               Neurology Clinic At Memorial
P.O. Box 466                    2425 Boulevard, Suite 9                Regional
Herndon, VA 20172-0466          Colonial Heights, VA 23834-2324        PO Box 14000
                                                                       Belfast, ME 04915-4033


NorthWest Credit Union          Northwest Federal Credit Union         One Hampton Medical Group
NWFCU                           PO Box 1229                            13700 St. Francis Blvd.
P.O. Box 466                    Herndon, VA 20172-1229                 Midlothian, VA 23114-3222
Herndon, VA 20172-0466


Pediatric Center-VCC            (p)PORTFOLIO RECOVERY ASSOCIATES LLC   Quantum3 Group LLC as agent for
Re: Bankruptcy                  PO BOX 41067                           CF Medical LLC
10571 Telegraph Rd., Ste. 110   NORFOLK VA 23541-1067                  PO Box 788
Glen Allen, VA 23059-4652                                              Kirkland, WA 98083-0788


Richmond Card Assoc.            Richmond Community Hospital            SYNCB/JCPennys
Attn#18117J                     Attn: Bankruptcy Department            PO Box 965007
P.O. Box 14000                  P.O. Box 27184                         Orlando, FL 32896-5007
Belfast, ME 04915-4033          Richmond, VA 23261-7184


SYNCB/Marshalls                 SYNCB/Rooms To Go                      Safe Home Security
P.O. Box 965005                 PO Box 965036                          1125 Middle St.
Orlando, FL 32896-5005          Orlando, FL 32896-5036                 #201
                                                                       Middletown, CT 06457-1686


Southwest Credit Systems        St. Mary’s Hospital                    Synchrony Bank
4120 International Pkwy         Attn: Bankruptcy Dept                  Recovery Management
Suite 1100                      P.O. Box 100767                        25 SE 2nd Ave., Suite 1120
Carrollton, TX 75007-1958       Atlanta, GA 30384-0767                 Miami, FL 33131-1605


The Home Depot/CBNA             U.S. Attorney’s Office                 US Department of Education
P.O. Box 6497                   919 East Main Street, Suite 1900       Direct Loan Servicing Center
Sioux Falls, SD 57117-6497      Richmond, VA 23219-4625                PO Box 105028
                                                                       Atlanta, GA 30348-5028
VA Housing Development                               VHDA                                                 Vector Security
P.O. Box 4549                                        PO BOX 4627                                          Re: Bankruptcy
Richmond, VA 23220-8549                              RICHMOND, VA 23220-8627                              2805 North Parham Road #500
                                                                                                          Richmond, VA 23294-4453


Verizon                                              (p)VIRGINIA UROLOGY                                  Clarence Milton Staton Jr.
by American InfoSource LP as agent                   Attn: Bankruptcy Department                          1615 Bickerstaff Road
4515 N Santa Fe Ave                                  9101 Stony Point Drive                               Henrico, VA 23231-4840
Oklahoma City, OK 73118-7901                         Richmond, VA 23235-1979


Dale W. Pittman                                      Emily Connor Kennedy                                 John P. Fitzgerald, III
The Law Office of Dale W. Pittman, P.C.              Boleman Law Firm, P.C.                               Office of the US Trustee - Region 4 -R
112-A W. Tabb Street                                 P.O. Box 11588                                       701 E. Broad Street, Ste. 4304
Petersburg, VA 23803-3212                            Richmond, VA 23230-1588                              Richmond, VA 23219-1849


Laura Taylor Alridge                                 Mark C. Leffler                                      Salina Ann Willis
Boleman Law Firm, P.C.                               Boleman Law Firm, P.C.                               1615 Bickerstaff Road
P.O. Box 11588                                       P.O. Box 11588                                       Henrico, VA 23231-4840
Richmond, VA 23230-1588                              Richmond, VA 23230-1588


Suzanne E. Wade                                      Veronica D. Brown-Moseley
P.O. Box 1780                                        Boleman Law Firm, P.C.
Richmond, VA 23218-1780                              PO Box 11588
                                                     Richmond, VA 23230-1588




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Comcast                                              Focused Recovery Solutions                           Portfolio Recovery Assoc., LLC
Attn: Bankruptcy Dept                                9701 Metropolitan Ct, Suite B                        120 Corporate Boulevard
PO Box 3012                                          Richmond, VA 23236-3662                              Suite 100
Southeastern, PA 19398-3012                                                                               Norfolk, VA 23502-0000


Virginia Urology
Re: Bankruptcy
P.O. Box 79437
Baltimore, MD 21279-0437




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)VHDA                                              End of Label Matrix
PO BOX 4627                                          Mailable recipients    73
Richmond, VA 23220-8627                              Bypassed recipients     1
                                                     Total                  74
                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

In re: Clarence Milton Staton, Jr.                                               Case No. 18-32776-KRH
       Salina Ann Willis                                                                      Chapter 13
       AKA Clarence M. Staton, Jr.

        Debtors

  APPLICATION BY DEBTORS’ COUNSEL FOR APPROVAL OF COMPENSATION

         Comes now Clarence M. Staton, Jr. and Salina Ann Willis (the “Debtors”), by counsel,

and state the following in support of this Application for Approval of Attorney Compensation.

For the reasons given below, the Debtors asks the Court to approve reasonable compensation

(including expenses) in the amount of $6,000.00 for services rendered in prosecution of Salina

Ann Willis’s (“Ms. Willis”) claim against under the Fair Debt Collection Practices Action

(“FDCPA”) against Symmetry Management Corp., d/b/a BCC Financial Management Services,

Inc. (“BCC”).

         1.       On March 29, 2019, this Court entered an Order Granting Debtor’s Application to

Employ Counsel for Special Purpose and to Use Property of the Estate (the “Employment

Order”). The Employment Order appointed Boleman Law Firm, P.C. (“Boleman”) and the Law

Office of Dale W. Pittman, P.C. (“Pittman”), as counsel for Ms. Willis for the special purpose of

pursuing any remedies she possessed arising from her cause of action against BCC.

         2.       As set forth in the Debtor’s Motion to Employ Counsel for Special Purpose and to

Use Property of the Estate, Ms. Willis had a cause of action against BCC, a debt collector, for

violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 USC § 1692 et seq., and
Mark C. Leffler (VSB #40712)             Dale W. Pittman (VSB #15673)
Boleman Law Firm, P.C.                   THE LAW OFFICE OF DALE W. PITTMAN, P.C.
P.O. Box 11588                           The Eliza Spotswood House
Richmond, VA 23230                       112-A West Tabb Street
Telephone (804) 358-9900                 Petersburg, VA 23803
Counsel for Debtors and Special          Telephone (804) 861-6000
  Counsel for Salina Ann Willis          Special Counsel for Salina Ann Willis
specifically 15 U.S.C. §§ 1692e and 1692g, which arose from a dunning letter BCC mailed Ms.

Willis on or about April 2, 2018.

       3.      On March 12, 2019, Boleman and Pittman, respectively, filed their Disclosures of

Compensation of Proposed Special Counsel for Debtor (the “Disclosures of Compensation”).

The Disclosures of Compensation set forth the terms of Boleman’s and Pittman’s compensation

in exchange for agreeing to represent Ms. Willis in her cause of action against BCC:




       4.      The Disclosures of Compensation explained that the source of the proposed

compensation was not the Debtors but, instead, was the Defendant in her action. Boleman and

Pittman disclosed that they had agreed to share the compensation for legal services on a pro rata

basis based upon their respective Lodestar amounts.

       5.      At all times since the entry of the Employment Order, Ms. Willis was represented

by Boleman and Pittman, who are competent to represent her interests against BCC.

       6.      BCC’s dunning letter stated that the consumer could notify the debt collector in

writing or by calling in order to invoke the debt validation rights contained in 15 U.S.C. §

1692g(a)(4) and g(b). A consumer who does not make a written dispute within the thirty-day

validation period loses the rights afforded by §§ 1692g(a)(4) and 1692g(b). Adding “or calling”

to the § 1692g disclosure could cause the least sophisticated consumer to conclude that she can

invoke her debt validation rights by calling the debt collector. In fact, a consumer may only

invoke these debt validation rights by requesting in writing that the debt collector provide

validation of the debt. 15 U.S.C. § 1692g(a)(4) and g(b).
       7.      By adding “or calling” to the debt verification rights disclosures required to be

made by § 1692g(a)(4) and g(b), when each subsection requires that the consumer make a

dispute in writing in order to trigger the debt validation rights provided by these two subsections,

BCC sought to discourage or prevent disputes that it would be required to respond to as a third-

party debt collector, and, with respect to § 1692g(b), BCC sought to discourage or prevent being

required to “cease collection of the debt, or any disputed portion thereof, until the debt collector

obtains verification of the debt or a copy of a judgment, or the name and address of the original

creditor, and a copy of such verification or judgment, or name and address of the original

creditor, is mailed to the consumer by the debt collector.”

       8.      By adding “or calling” to the § 1692g(a)(4) and g(b) “in writing” requirement

contained in the disclosures that a debt collector must make through the mandatory § 1692g debt

validation process, BCC sought to eliminate any debt validation disputes beyond thirty days. A

consumer who does not make a written dispute within the thirty-day validation period loses the

rights afforded by §§ 1692g(a)(4) and 1692g(b).

       9.      Pursuant to 15 U.S.C. § 1692k(a), violations of the FDCPA by a debt collector

subject the debt collector to liability for actual damages and, in individual cases, statutory

damages of up to $1,000.00. Additionally, pursuant to § 1692k(a)(3), a successful action under

the FDCPA by the plaintiff requires the defendant to pay “the costs of the action, together with a

reasonable attorney’s fee as determined by the court.”

       10.     On March 29, 2019, Ms. Willis filed a Complaint against BCC in the United

States District Court for the Eastern District of Virginia (Civil Action No. 3:19cv220).

       11.     On April 16, 2019, Ms. Willis and BCC reached a settlement in which BCC paid

Ms. Willis $7,000.00 (inclusive of attorney fees) in exchange for a Release of All Claims.
Although litigation on the merits would surely have resulted in BCC being liable to Ms. Willis

for much more in attorney fees, Boleman and Pittman agreed to reduce their fees and expenses to

no more than $6,000.00 to facilitate settlement and insure that Ms. Willis received at least the

$1,000.00 to which she would have likely been entitled in statutory damages under the FDCPA.

       12.     Counsel for Ms. Willis worked together and with Ms. Willis to evaluate the value

of the claim she had against BCC, taking into consideration the actions complained of with

respect to the violation of the FDCPA.

       13.     Ms. Willis approved of the terms of the settlement with BCC, including the net

proceeds after payment of her attorneys’ fees.

       14.     The total attorney fees attributable to this case are set forth below:

               Boleman Law Firm, P.C.         $ 4,607.50

               Dale W. Pittman, Esq.          $ 4,625.00

       15.     The total expenses attributable to this case are set forth below:

               Boleman Law Firm, P.C.         $ 63.00 Postage

               Dale W. Pittman, Esq.          $ 400.00 Filing Fee
                                              $ 3.50 Photocopies
                                              $ 1.45 Postage
                                              $ 13.00 Process Service

       16.     The Declarations of Mark C. Leffler and Dale W. Pittman, along with the

supporting Exhibits and time and expense records, are attached to this Application and are

incorporated by this reference.

       17.     Because the Lodestar value of the attorneys’ time exceeds 45% of the total

settlement value, the attorneys request approval of their fees based upon the Lodestar value, less

voluntary reductions made for the benefit of Ms. Willis.
         18.    The attorneys have agreed to reduce their respective fees such that each law firm

will receive a pro rata share of the $5,519.05 fee (after reimbursement of their respective

expenses), or the amounts set forth below, which amounts are requested for approval:

                Boleman Law Firm, P.C.        $2,754.00

                Dale W. Pittman, Esq.         $2,765.05

         18.    The undersigned counsel for Ms. Willis has reviewed the time records for the

above-referenced attorneys and represents that the attorney time records support the respective

fee requests.

         19.    The undersigned counsel for Ms. Willis represents that the time records reflect the

following amount of time expended on behalf of Ms. Willis and the following current hourly

rates:

Name                      Hours                    Current Hourly Rate      Amount

Mark C. Leffler          9.7                       $475.00                  $4,607.50
Dale W. Pittman          7.5                       $550.00                  $4,125.00
Karen Graham,            2.5                       $200.00                  $ 500.00
Paralegal

         20.    The undersigned counsel for Ms. Willis represents that the time expended by each

person set forth above was reasonable and that the time billed is reflective of appropriate billing

judgment and, further, that the hourly rates are within a range approved by this Court for

attorneys of similar experience and reputation.

         21.    The undersigned counsel for Ms. Willis represents that Boleman and Pittman did

not duplicate each others’ work. However, the substantial discount of the fees requested more

than compensates for any inefficiency.

         22.    Counsel for Ms. Willis has incurred additional time and expense in assisting in the

preparation of the instant pleading, which is necessary in order to present the Court with
information concerning the benefit of the settlement to Ms. Willis as well as information

concerning the attorneys’ fees.

                                        CONCLUSION

       The Debtors respectfully request that the Court approve the fees requested above as

reasonable compensation for Boleman’s and Pittman’s representation of Ms. Willis in her

FDCPA claim against BCC and that the Court grant such other relief as is proper.

                                             Respectfully submitted,
                                             CLARENCE MILTON STATON, JR.
                                             SALINA ANN WILLIS
                                             By Counsel:

                                             /s/ Mark C. Leffler
                                             Mark C. Leffler (VSB #40712)
                                             Boleman Law Firm, P.C.
                                             P.O. Box 11588
                                             Richmond, VA 23230
                                             Telephone (804) 358-9900
                                             Counsel for the Debtors and Special Counsel for
                                             Salina Ann Willis


                                              /s/ Dale W. Pittman
                                             Dale W. Pittman (VSB #15673)
                                             THE LAW OFFICE OF DALE W. PITTMAN, P.C.
                                             The Eliza Spotswood House
                                             112-A West Tabb Street
                                             Petersburg, VA 23803
                                             Telephone (804) 861-6000
                                             Special Counsel for Debtor

                                  CERTIFICATE OF SERVICE

        I certify that on April 30, 2019, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by first-class U.S. mail to the Debtor,
Chapter 13 trustee, and to the United States trustee if other than by the electronic means
provided for at Local Bankruptcy Rule 2002-1.


                                             /s/ Mark C. Leffler
                                             Counsel for the Debtors and
                                             Special Counsel for Salina Ann Willis
                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division

In re: Clarence Milton Staton, Jr.                                         Case No. 18-32776-KRH
       Salina Ann Willis                                                                Chapter 13
       AKA Clarence M. Staton, Jr.

        Debtors

                                DECLARATION OF MARK C. LEFFLER

         Mark C. Leffler declares under penalty of perjury that the following statements are true:

         1.        I am over the age of 18 and have personal knowledge of the facts set forth herein.

         2.        I am a member in good standing of the bars of the following courts:

Supreme Court of the United States
Supreme Court of Virginia
U.S. Court of Appeals for the Fourth Circuit
U. S. District Court for the Eastern District of Virginia
U.S. Bankruptcy Court for the Eastern District of Virginia

        3.      I am a 1991 graduate of Eastern Mennonite College and a 1996 graduate of the
Duquesne University School of Law in Pittsburgh, Pennsylvania. I have been licensed to practice
law in Virginia since October 1996. I am a member of the Virginia State Bar, the National
Association of Consumer Advocates, the National Association of Chapter 13 Trustees (NACTT)
(Associate membership), and the Richmond Bankruptcy Bar Association. I am a member of the
Board of Governors of the Virginia State Bar, Bankruptcy Section. I was the first debtor’s
attorney to be invited to join the Board of Directors of the NACTT Academy for Consumer
Bankruptcy Education, of which I am currently the President. I also currently serve on the
American Bankruptcy Institute’s Commission on Consumer Bankruptcy, Chapter 7 Committee.
I have previously served on the Virginia Bar Association Bankruptcy Section’s Board of
Directors, the Local Rules Committee for the U.S. Bankruptcy Court, Eastern District of
Virginia, and the Richmond Bankruptcy Court Liaison Committee.

        4.      From July 12, 2000, until present, I have been employed by Boleman Law Firm,
P.C., beginning in Richmond, Virginia, as an attorney. I am currently a shareholder, director, and
Chief Legal Officer of the Boleman Law Firm, P.C. Since 2000, I have limited my work
exclusively to the representation of consumers, with particular emphasis on representing
consumer debtors in bankruptcy.

       5.     I am AV® rated by Martindale Hubbell, and I have been named a member of
Virginia’s “Legal Elite” in the bankruptcy practice category published by Virginia Business
magazine on numerous occasions. In 2017, I was selected for inclusion in The Best Lawyers in
Mark C. Leffler (VSB #40712)
Boleman Law Firm, P.C.
2104 W. Laburnum Ave., Suite 201
Richmond, VA 23227
Telephone (804) 358-9900
Counsel for Debtors and Special Counsel
 for Salina Ann Willis
America in the category of Bankruptcy and Creditor Debtor Rights/Insolvency and
Reorganization Law.

        6.      I am a contributing author to the Virginia CLE publication, Bankruptcy Practice
in Virginia. I currently write a recurring column on bankruptcy law for the NACTT Academy
for Consumer Bankruptcy Education’s website at http://considerchapter13.org/. In July 2016, the
Norton Bankruptcy Advisor published an article I authored. From 2010 through 2013, I was the
Editor of the Virginia State Bar Bankruptcy Section’s Bankruptcy Law News, and, from 2007
through 2009, I was the Case Summaries Editor for the Bankruptcy Law News. I have also
written articles that have been published by the Virginia Lawyer magazine and the Bankruptcy
Law News.

        7.      I have given dozens of lectures to lawyers and professional groups on consumer
law issues that qualified for continuing legal education credit, including:

        Consumer Bankruptcy Cases:           Richmond Bankruptcy Bar           February 2002
        The Trustee’s Perspective            Association
        2004 Caselaw Update: Virginia,       Tidewater Bankruptcy Bar          December 2004
        Fourth Circuit, and U.S.             Association Annual Seminar
        Supreme Court
        Post-Confirmation Issues:            Virginia State Bar Bankruptcy     May 2005
        Property of the Estate, Sales,       Section Advanced Consumer
        Refinances, and Lien Avoidance       Bankruptcy Practice Seminar
        Oh, Won’t You (362(c)) Stay Just a   Virginia State Bar Bankruptcy     May 2006
        Little Bit Longer: BAPCPA,           Section Advanced Consumer
        Multiple Filers, and the
        Disappearing Automatic Stay          Bankruptcy Practice Seminar
        Debtor Attorney Roundtable: Do       National Association of Chapter   July 2006
        I Still Have a Practice?             Thirteen Trustees (NACTT)
        Attorney’s Fees, Debt Relief         Annual Seminar
        Agency Requirements,
        Credit Counseling, and the
        Debtors’ Practice under
        BAPCPA
        Post-Confirmation Issues under       National Association of Chapter   July 2006
        BAPCPA                               Thirteen Trustees (NACTT)
                                             Annual Seminar
        Ethics Panel                         Virginia State Bar Bankruptcy     May 2007
                                             Section Advanced Consumer
                                             Bankruptcy Practice Seminar
Chapter 13 Panel: 8 Things We     Virginia Bar Association,         May 2008
Still Love About Chapter 13 …     Bankruptcy Section
And 2 Things We Don’t

Chapter 13 Disposable Income:     National Association of Chapter   July 2009
Courts Where Form B22C            Thirteen Trustees (NACTT)
Controls                          Annual Seminar
What Is a Successful Chapter 13   National Association of Chapter   July 2010
(Plenary)                         Thirteen Trustees (NACTT)
                                  Annual Seminar
Chapter 13 Success Factors        National Association of Chapter   July 2010
(Plenary)                         Thirteen Trustees (NACTT)
                                  Annual Seminar
Post-Confirmation Issues in       Virginia State Bar Bankruptcy     October 2010
Chapter 13                        Section
What Am I To Do About These       National Association of Chapter   July 2011
Mortgage and Proof of Claim       Thirteen Trustees (NACTT)
Issues?                           Annual Seminar
Mortgage Claims After             Richmond Bar Association,         November 2011
December 1, 2011                  Bankruptcy Section
Both Sides of the Aisle: An       Virginia Bar Association,         May 2012
Examination of Current Chapter    Bankruptcy Section
11 and 13 Issues that Every
Practitioner Should Consider
The Means Test Form Under         Virginia State Bar, Bankruptcy    March 2013
Chapter 7 and Chapter 13          Section Annual Seminar
Successful Outcomes in            2013 American Prepaid Legal       May 2013
Consumer Bankruptcy               Services Institute
"The Dirty Dozen: 12 Hot          Virginia CLE                      May 2013
Topics in Chapter 13 Bankruptcy
Practice"
You Talking To Me?                National Association of Chapter   July 2013
Depositions and 2004              Thirteen Trustees (NACTT)
Examinations                      Annual Seminar
Successful Outcomes with a        2013 Annual Statewide Legal       October 2013
Bankruptcy                        Aid Conference
Model Chapter 13 Plan and           Richmond Bar Association,          January 2014
Amendments to Federal Rules of      Bankruptcy Section
Bankruptcy Procedure

Official Form Chapter 13 Plan       Virginia Bar Association,          May 2014
and Proposed Rule Changes           Bankruptcy Section

Disposable income panel:            National Association of Chapter    July 2014
Collisions at the intersection of   Thirteen Trustees (NACTT)
disposable income & good faith      Annual Seminar

Bankruptcy Panel: What Every        Virginia Creditors’ Bar            October 2014
Creditor’s Lawyer Needs to          Association Annual Seminar
Know

Everything a Bankruptcy Lawyer Virginia State Bar, Bankruptcy          March 2015
Should Know About Personal     Section Annual Seminar
Injury Claims and Disability
Law

Ethical Issues Regarding            National Association of Chapter    July 2015
Limited-Scope Representation        Thirteen Trustees (NACTT)
and Withdrawal from                 Annual Seminar
Representation in Bankruptcy
Cases

Break-Out Session for Consumer      Annual Mid-Atlantic Institute on   September 2015
Practitioners: Post-Confirmation    Bankruptcy and Reorganization
Issues in                           Practice
Chapter 13 Cases
Dismissal and Conversion Issues     National Association of Chapter    July 2016
                                    Thirteen Trustees (NACTT)
                                    Annual Seminar
Mortgage Issues Toolbox             Southeastern Bankruptcy Law        March 2017
                                    Institute
Dealing With a Worst-Case           Southeastern Bankruptcy Law        March 2017
Scenario: A Discharge               Institute
Roundtable
Direct Payments by Debtors vs.      National Association of Chapter    July 2017
Conduit Payments: Discharge         Thirteen Trustees (NACTT)
and Other Issues Presented by       Annual Seminar
Who Payor Is
        Post-Judgment: Best Practices        Richmond Bar Association              October 2017
        and Recent Developments              Bench-Bar Conference
        Consumer Protection Litigation       Richmond Bar Association              October 2017
        and Bankruptcy: Intersections
        and Collisions
        The Claim Before the Storm:          National Association of Chapter       July 2018
        Remedies When Proof of Claim         Thirteen Trustees (NACTT)
        Compliance Fails                     Annual Seminar
        FDCPA Violations Arising from        27th Annual Consumer Rights           October 2018
        Filing a Proof of Claim in           Litigation Conference
        Bankruptcy: What does Midland v.
        Johnson Mean?
        Pursuing and Defending Class         National Association of Chapter       July 2019
        Actions in Bankruptcy Court          Thirteen Trustees (NACTT)
                                             Annual Seminar

       8.      I have am currently counsel of record in over 1,000 active bankruptcy cases in the
Richmond, Newport News, and Norfolk Divisions of the Eastern District of Virginia. I have
handled alone or co-counseled with others the following cases that resulted in opinions:
Tidewater Finance Co. v. Kenney, 531 F.3d 312 (4th Cir. 2008); In re Freeman, 297 B.R. 41
(Bankr.E.D.Va. 2002); In re Schechter, 2012 WL 3555414 (Bankr.E.D.Va. 2012); In re Sheets,
2014 WL 4831339 (Bankr.E.D.Va. 2014); In re Lavigne, 2007 WL 3469454 (Bankr.E.D.Va.
2007), affirmed in part and reversed in part sub nomme GMAC v. Horne, 390 B.R. 191 (E.D.Va.
2008); In re Swain, 509 B.R. 22 (Bankr.E.D.Va. 2014); In re Foster, 556 B.R. 233
(Bankr.E.D.Va. 2016); In re Maddux v. Midland Credit Management, Inc., 567 B.R. 489
(Bankr.E.D.Va. 2016); Charity et al v. NC Financial Solutions of Utah, LLC, d/b/a NetCredit,
2017 WL 3580173 (Bankr.E.D.Va. 2017); Taylor v. Allied Title Lending, d/b/a Allied Cash
Advance et al. (In re Taylor), 2019 WL 103775 (Bankr.E.D.Va. 2019); and Derby v. Portfolio
Recovery Associates, LLC, 2019 WL 1423084 (Bankr. E.D.Va. 2019).

        9.      My 2017 hourly rate of $435.00 was determined on May 7, 2018 to be a
reasonable hourly rate by Hon. F. Bradford Stillman (Ret.), who was acting as an arbitrator on
the subject of determining attorney fees payable in the adversary proceeding in this Court that
was styled as Burnetta Michelle Jones v. CNU of Kansas, LLC, dba CashNet USA, Adv. No. 16-
03272-KLP. The Award in Arbitration is attached as an Exhibit to the Fee Application in this
case and incorporated by this reference. On June 15, 2018, this Court approved the Award in
Arbitration and entered an Order Granting Application by Counsel for Debtors for Approval of
Compensation in the Chapter 13 case of Burnetta Michelle Jones, Eastern District of Virginia,
Richmond Division, Case No. 16-33496-KLP, at Dkt. No. 35.

         10.     I have thus far devoted 9.7 hours to the representation of Salina Ann Willis in her
cause of action against Symmetry Management Corp., d/b/a BCC Financial Management
Services, Inc. (“BCC”). I have applied my 2019 hourly rate in this engagement, which is
$475.00. At my applicable hourly rates throughout this case, the total lodestar value of my time
in this case is $4,607.50.
        11.    Costs associated with this case incurred by my firm total $63.00. Fees plus costs
total $4,670.50. An itemization of my firm’s costs is attached to this Declaration.

        I declare under penalty of perjury of the laws of the United States that the foregoing is
correct.

DATED: April 30, 2019.                _/s/ Mark C. Leffler_____________
                                      Mark C. Leffler
Boleman Law Firm, P.C.

   When    Who     Hrs   Rate L/A      Fee     Description of services               Clarence Staton Jr. & Salina Willis




Other Litigation

   3/5/2019 MCL    0.1   475   L      47.50    Tc w/DWP re FDCPA claim (0.1)


   3/6/2019 MCL    0.9   475   L     427.50    Tc w/client about FDCPA claim against BCC, discuss procedure for bringing claim while in
                                               bankruptcy, and terms of representation (0.4); draft Representation Agreement (0.2) and email
                                               to client recapping discussion (0.3).

   3/7/2019 MCL    0.2   475   L      95.00    Email to DWP re representation of client in FDCPA matter, likely hearing date in Bk Ct, and
                                               SOL.

  3/11/2019 MCL    1.9   475   L     902.50    Review Fed Bk Rules re notice periods for application to employ and motion to use property of
                                               the estate (0.2); draft Application to Employ and Motion to Use Estate Property (0.6), Motion to
                                               Shorten Notice Period (0.5), Motion for Expedited Hearing (0.3), and Statement of Attorney
                                               Compensation (0.2), email to DWP (0.1).

  3/12/2019 MCL    0.2   475   L      95.00    Final review of pleadings, authorize filing.

  3/27/2019 MCL    0.2   475   L      95.00    Draft proposed letter and forward to court for entry.


  3/27/2019 MCL    1.5   475   L     712.50    Represent client at hearing in Bk Ct on appointment as special counsel for purpose of bringing
                                               FDCPA case.

  3/27/2019 MCL    1.8   475   L     855.00    Review and edit Complaint, including online research to review cases cited in the Complaint
                                               and insure block quotes are accurate and properly formated.

  3/29/2019 MCL    0.1   475   L      47.50    Tc w/Rachel Greenleaf in Judge Huennekens' chambers re entry of order and SOL.


  4/11/2019 MCL    0.1   475   L      47.50    Tc w/DWP re settlement demand to counsel for BCC.


  4/15/2019 MCL    0.2   475   L      95.00    Review emails re settlement and tc w/DWP (0.1); tc w/client to discuss settlement proposal
                                               (0.1).

  4/26/2019 MCL    1.5   475   L     712.50    Call Court to get hearing date, prepare fee application following successful settlement of
                                               FDCPA claim.

  5/28/2019 MCL    0.5   475   L     237.50    Prepare notes for hearing on fee application (estimated time).


  5/29/2019 MCL    0.5   475   L     237.50    Attend hearing on Application for Compensation (estimated time).


                   9.7             4,607.50    Total Other Litigation

Totals             9.7             $4,607.50




                                                                                                                          Page 1 of 1
          Boleman Law Firm, PC Expenses

Date      Description   Count        Rate           Total
          Postage ‐
3/12/2019 Motions               63          $0.50      $31.50
          Postage ‐
          Notice of
4/30/2019 Application           63          $0.50      $31.50

          Total                                        $63.00
                   IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


In re: Clarence Milton Staton, Jr.                                   Case No. 18-32776-KRH
       Salina Ann Willis                                                          Chapter 13
       AKA Clarence M. Staton, Jr.

      Debtors

                        DECLARATION OF DALE W. PITTMAN

      Dale W. Pittman declares under penalty of perjury that the following statements are true:

      1.     I am over the age of 18 and have personal knowledge of the facts set forth herein.

      2.     I am a member in good standing of the bars of the following courts:

      Supreme Court of the United States
      Washington, DC
      February, 1997

      Supreme Court of Virginia
      Richmond, Virginia
      June 8, 1976

      U. S. Court of Appeals for the Fourth Circuit
      Richmond, Virginia
      September 2, 1980

      U. S. District Court for the Western District of Virginia
      Roanoke, Virginia

      U. S. District Court for the Eastern District of Virginia
      Richmond, Virginia
      December 30, 1976


      U. S. Bankruptcy Court for the Eastern District of Virginia
      Richmond, Virginia
      November, 1997.

      3.     I am a 1971 graduate of Hampden-Sydney College and a 1976 graduate of the T.

C. Williams School of Law of the University of Richmond, Virginia. I am a member of the

                                             Page 1
Virginia State Bar, the Virginia Trial Lawyers Association, the Virginia Bar Association, the

National Association of Consumer Advocates, and the Petersburg Bar Association, of which I

am a past President. I am a member of the Council of the Virginia State Bar, the State Bar’s

governing body, currently serving in my sixth term as the elected representative of the Eleventh

Judicial Circuit. I am a member of the Board of Governors of the Virginia Trial Lawyers

Association, and I chair the VTLA’s Consumer Law Section. I serve on the Board of Directors of

the Legal Services Corporation of Virginia, which provides funding for programs offering civil

legal assistance to low-income Virginians. I served as President of the LSCV Board for five

years.

         4.    From February 1, 1977 until September 13, 1996, I was employed by Southside

Virginia Legal Services, in Petersburg, Virginia, as its General Counsel (Chief Executive

Officer). My caseload at Southside Virginia Legal Services evolved over the years into a

primarily consumer law practice.

         5.    From September 16, 1996, until the present, I have maintained a private law

practice with an office located in Petersburg. My work in private practice is limited exclusively

to the representation of consumers, with particular emphasis on representing consumer debtors

under the Fair Debt Collections Practices Act. I have a statewide consumer law practice, and

have represented consumers from all regions of the Commonwealth and elsewhere.

         6.    I was a contributing editor to the consumer law sections of Virginia Practice

Manual, a practice manual for Legal Aid lawyers in Virginia, and for private lawyers handling

cases under the auspices of pro bono initiatives in Virginia.

         7.    Pleadings and discovery from many of my consumer law cases appear in the

National Consumer Law Center’s Consumer Law Pleadings, nationally distributed form books of



                                              Page 2
consumer law pleadings, beginning in 1994. Pleadings and discovery from my cases appear in

Books 1, 2, 5, 6, 7, 10, and 11.

       8.       I have given over eighty lectures to lawyers that qualified for continuing legal

education credit.

       9.       I have made two presentations on consumer protection law and litigation to

Virginia’s General District Court judges at the Judicial Conference of Virginia for General

District Court judges, one in 1987 on consumer protection laws generally and one in 2008 on

arbitration in consumer financial services cases.

       10.      My consumer protection law continuing legal education lectures include the

following:

            Phone Cases                                   2018 Fair Debt              March 19,
                                                          Collections Conference,     2018
                                                          Chicago

            Consumer Protection Litigation and            Richmond Bar                October 24,
            Bankruptcy: Intersections and Collisions,     Association,                2017
            Fair Debt Collections Practices Act           Richmond

            Class Actions and Multiple Claims: End        Hampden-Sydney Bar          October 20,
            Games Planning                                Association CLE Event       2017
                                                          Hampden-Sydney

            Debt Collection in Virginia                   Virginia CLE                September 18,
            (co-presenter with Judge Robert A.            Charlottesville             2017
            Pustilnik and Robert P. Quadros,
            Esquire)

            Serious Illness, the Law, and Pro Bono        Legal Information           November 17,
            Services, Part 3: Relief from Creditors       Network Cancer, in          2016
            Fair Debt Collections Practices Act           conjunction with Virginia
                                                          State Bar Access to Legal
                                                          Services Committee
                                                          Webinar




                                                 Page 3
Representing the Pro Bono Client:              Practicing Law Institute,   July 22, 2016
Consumer Law Basics 2016                       San Francisco

Fair Debt Collections Practices Act            Old Dominion Bar            January, 30,
                                               Association Winter          2016
                                               Meeting,
                                               Williamsburg

Fair Debt Collections Practices Act            Virginia State Bar Young    September 24,
Overview                                       Lawyers Section             2015
                                               Professional
                                               Development Conference

Consumer Law (FDCPA)                           A Law Day Celebration       May 1, 2015
                                               Ft. Lee, Virginia

FDCPA: Ask the Experts                         National Association of     March 11,
                                               Consumer Advocates          2015
                                               Fair Debt Collection
                                               Training Conference,
                                               Washington, DC

"It May Not Be a Payday Loan...."              Virginia Poverty Law        October 23,
                                               Center 2014 Annual          2014
                                               Statewide Legal Aid
                                               Conference, Portsmouth

Meeting the Legal Needs of Individuals         Virginia State Bar and      April 23,
Facing Serious Illness Through Pro Bono        the Legal Information       2014
– Relief From Creditors                        Network for Cancer
                                               Webinar

Ethical Responsibilities of Class Counsel      Fair Debt Collection     March 8,
to Class Representatives, the Class and        Practices Act Training   2014
Objectors                                      Conference, San Antonio,
                                               Texas

Fair Debt Collections Practices Act            Working With Military       October 18,
                                               Clients, Military Law       2013
                                               Section of the Virginia
                                               State Bar, Williamsburg,
                                               Virginia




                                      Page 4
How the Consumer Bar Views FDCPA               National Association of     October 17,
Compliance by Collection Attorneys             Retail Collection           2013
                                               Attorneys Fall Collection
                                               Conference, Washington,
                                               DC

Making the Bad Guys Pay                        Virginia Poverty Law        May 9, 2013
                                               Center, Richmond

FDCPA: Ask the Experts                         National Association of     March 8,
                                               Consumer Advocates          2013
                                               Fair Debt Collection
                                               Training Conference,
                                               Baltimore, Maryland

FDCPA Update                                   JAG School,                 December 11,
                                               Charlottesville, Virginia   2012

Fair Debt Collections Practices Act            VA CLE, Charlottesville,    September,
                                               Virginia                    2012

FDCPA                                          ABA Standing            March 15,
                                               Committee on Legal      2012
                                               Assistance to Military
                                               Personnel, George Mason
                                               University Law School

Fair Debt Collections Practices Act            Ft. Lee Legal Assistance    May 5, 2011
                                               Division JAG Office
                                               CLE

Debt Collection: Protecting Consumers in Federal Trade                     December 4,
Debt Collection and Arbitration          Commission Roundtable,            2009
                                         Washington, DC

Handling Fair Debt Collections Practices       65th Legal Assistance       November 16,
Act Cases                                      Course, The Judge           2009
                                               Advocate General’s
                                               Legal Center and School,
                                               Charlottesville, Virginia

Handling Fair Debt Collections Practices       VPLC Statewide Legal        November 5,
Act Cases                                      Aid Conference,             2009
                                               Williamsburg, Virginia




                                      Page 5
Challenging Predatory Small Loans           National Consumer Law       October 23,
                                            Center Consumer Rights      2009
                                            Litigation Conference,
                                            Philadelphia

The Fair Debt Collections Practices Act:    VA CLE Webinar              September,
Update 2009                                                             2009

Handling Fair Debt Collections Practices    2009 Mid-Atlantic Joint     June 12, 2009
Act Cases                                   Services Consumer Law
                                            Symposium, Naval
                                            Legal Service Office
                                            Mid-Atlantic Legal
                                            Assistance Department,
                                            Norfolk, Virginia

Handling Fair Debt Collections Practices    64th Legal Assistance       April 2, 2009
Act Cases                                   Course, The Judge
                                            Advocate General’s
                                            Legal Center and School,
                                            Charlottesville, Virginia

Defending Consumers in Medical Debt         National Consumer Law       October, 2008
Collection Cases                            Center’s Consumer
                                            Rights Litigation
                                            Conference in Portland,
                                            Oregon

Combating Consumer Issues Facing the        Consumer Law Intensive      October, 2008
Military, FDCPA Cases                       for Military Personnel
                                            Advocates, National
                                            Consumer Law Center’s
                                            Consumer Rights
                                            Litigation Conference in
                                            Portland, Oregon

Issues in Arbitration Cases                 Judicial Conference of      August 13,
                                            Virginia for District       2008
                                            Court Judges, Virginia
                                            Beach

A Perfect Storm – The Intersection of the   Virginia CLE Solo and       May 13, 2008
FDCPA and the FCRA in Debt Collection       Small Firm Institute,
Harassment Cases                            Williamsburg, Virginia




                                   Page 6
Defending Debt Collection Suits                National Consumer           November 11,
                                               Rights Litigation           2007
                                               Conference, Washington,
                                               D.C.

Emerging Issues in Debt Collection             Virginia Trial Lawyers      October 19,
Abuse & False Credit Reporting                 Association                 2007
                                               Solo & Small Firm
                                               Conference, Richmond

Collecting Consumer Debts: The                 Federal Trade               October 10,
Challenges of Change. Concerns About           Commission,                 2007
Debt Collection: The Consumer’s                Washington, D.C.
Perspective

The Fair Debt Collections Practices Act        Virginia CLE                September 24,
(Including 2006 Amendments)                                                2007

Fair Debt Collections Practices Act            Naval Legal Service         May 11, 2007
                                               Office Mid-Atlantic Joint
                                               Services Consumer Law
                                               Symposium, Norfolk

How to Win (or Not Lose) an Arbitration        National Consumer           November 11,
                                               Rights Litigation           2006
                                               Conference
                                               Miami, Florida

Consumer Debt Collection                       59th Legal Assistance       November 2,
                                               Course                      2006
                                               The Judge Advocate’s
                                               School
                                               Charlottesville

Consumer Credit: Remedies You Should           Virginia Trial Lawyers      October 20,
be Aware of                                    Association                 2006
                                               Solo & Small Firm
                                               Conference,
                                               Williamsburg

Collection Law From Start to Finish            National Business           October 10,
(Presentation on the FDCPA)                    Institute                   2006
                                               Richmond

Overview of the Fair Debt Collections          Framme Law Firm,            June 23, 2006
Practices Act                                  Richmond

                                      Page 7
Fair Debt Collection Practices Act             Naval Justice School       May 22 , 2006
                                               Newport, Rhode Island

Fair Debt Collection Practices Act –           Virginia CLE - 4th         April 28,
Essential Tips for Both Debtors and            Annual Advanced            2006
Creditors                                      Consumer Bankruptcy,
                                               Richmond

Fair Debt Collection Practices Act             3rd Annual Naval Legal     April 12,
                                               Service Office, Mid-       2006
                                               Atlantic, Auto Fraud
                                               Symposium,
                                               Norfolk

What the Virginia Lawyer Must Know             Solo and Small Firm        September 30,
about Consumer Protection                      Conference – Virginia      2005
                                               Trial Lawyers
                                               Association,
                                               Charlottesville

Points to Consider if You are Going to         National Consumer Law      November 7,
Arbitration                                    Center’s 13th Annual       2004
                                               Consumer Rights
                                               Litigation Conference

Protecting Your Client’s Consumer              Virginia CLE -             April 21 and
Rights –                                       Richmond and Tysons        22, 2004
Fair Debt Collections Practices Act            Corner

Fair Debt Collections Practices Act            National Consumer Law      February 22,
Training Conference – Practice Issues          Center and National        2004
                                               Association of Consumer
                                               Advocates, Kansas City

Fair Debt Collections Practices Act            Henrico County Bar         February 19,
                                               Association and Virginia   2004
                                               Creditor’s Bar
                                               Association, Richmond

Using Experts in Automobile Sale Wreck         IVAN Diminished Value      January 31,
Damage Cases                                   Conference, Chesapeake     2004




                                      Page 8
                                              First Annual Solo and   October 10,
Consumer Law: Everything You Need to          Small Firm Conference – 2003
Know to be an Expert in Handling the          Virginia Trial Lawyers
Latest in Consumer Cases                      Association,
                                              Charlottesville

Points To Consider If You Are Going To        Virginia Women             July 31, 2003
Arbitration                                   Attorney’s Association,
                                              Southside Chapter,
                                              Petersburg

Fair Debt Collection Practices Act            Virginia CLE, First        May 2, 2003
                                              Advanced Consumer
                                              Bankruptcy Conference

Fair Debt Collection Practices Act            Naval Justice School       April 3, 2003
Fair Credit Reporting Act                     Newport, Rhode Island

Overview of the Fair Debt Collections         Framme Law Firm,           December 17
Practices Act                                 Richmond                   & 18, 2002

Arbitrating: Who’s Afraid of the Big Bad      National Consumer Law      October 26,
Wolf?                                         Center Consumer Rights     2002
                                              Litigation Conference,
                                              Atlanta

Mobile Home Litigation Issues                 National Consumer Law      October 25,
                                              Center Consumer Rights     2002
                                              Litigation Conference,
                                              Atlanta

Settlement Agreements and                     Virginia Trial Lawyers     September 28,
Confidentiality Issues: Recent Cases in       Association Fall Fiesta,   2002
the News and the Problems News                Richmond
Attention Can Create

Practice Pointers Roundtable                  Virginia Trial Lawyers     September 27,
                                              Association Fall Fiesta,   2002
                                              Richmond

Arbitration and Beyond: What to Do If         Virginia Trial Lawyers     September 27,
You Are Forced Into Arbitration and           Association Fall Fiesta,   2002
What Happens After the Arbitral Award         Richmond




                                     Page 9
Fair Debt Collection                        ABA Standing               August 15,
                                            Committee on Legal         2002
                                            Assistance for Military
                                            Personnel Legal
                                            Assistance Symposium,
                                            Quantico

Practical Applications of Consumer          Virginia Women             June 27, 2002
Protection Laws for the General             Attorneys Association,
Practitioner – Part II                      Southside Chapter,
                                            Petersburg

Practical Applications of Consumer          Virginia Women             April 25,
Protection Laws for the General             Attorneys Association,     2002
Practitioner – Part I                       Southside Chapter,
                                            Petersburg

Federal Court-Fun & Easy                    Annual Statewide Legal     November 1,
                                            Aid Conference, Virginia   2001
                                            Beach

FDCPA Compliance for the Virginia           National Business          October 11,
Practitioner                                Institute CLE for Virginia 2001
                                            Lawyers, Richmond

Use of Magnuson-Moss Warranty Act in        Virginia Trial Lawyers     September 28,
the Recovery of Attorney’s Fees             Association Fiesta 3,      2001
                                            Richmond

Credit Reporting Abuse                      Petersburg Kiwanis         September 18,
                                            Breakfast Club,            2001
                                            Petersburg

A Consumer Lawyer’s Perspective on          Virginia Manufactured      August 8,
Mobile Home Transactions                    Housing Association,       2001
                                            Virginia Beach

Debt Collection Harassment, Credit          Elder Law Day              May 11, 2001
Reporting Abuse, Home Solicitation
Sales, Fraud.

Truth in Lending Act and Title Issues in    VA Independent             April 11,
Car Sales                                   Automobile Dealers         2001
                                            Association, District 1
                                            Dinner Meeting, Virginia
                                            Beach, Virginia

                                  Page 10
What Do These Attorneys Know About           VA Independent              January 30,
The Used Car Business That You Don’t?        Automobile Dealers          2001
                                             Association, District 2
                                             Dinner Meeting,
                                             Richmond, Virginia

Mobile Home Litigation Issues                National Consumer Law       October 28,
                                             Center Consumer Rights      2000
                                             Conference

Update on the Fair Debt Collection           Virginia CLE®               July 12 and
Practices Act                                                            19, 2000

Consumer Privacy in the Electronic Age       The Bar Association of      May 31, 2000
                                             the City of Richmond

Consumer Law Update for Virginia             Virginia CLE®               December 7
Practitioners, Fair Debt Collection                                      and 8, 1999
Practices Act.

Recent Developments in Fair Debt             Annual Statewide Legal      November 3,
Collection, With an Emphasis on the          Aid Conference              1999
Fourth Circuit

Recent Developments in Fair Debt             The Bankruptcy Section      October 26,
Collection                                   of the Bar Association of   1999
                                             the City of Richmond

Consumer Law Seminar                         Office of the Staff Judge   August 27,
                                             Advocate, Ft. Eustis,       1999
                                             Virginia

Automobile Fraud and Financing Issues        Annual Statewide Legal      November
                                             Aid Conference              11, 1998

Consumer Law for Support Staff               Annual Statewide Legal      November 11,
                                             Aid Conference              1998

First Day in Practice (Topic: Consumer       Virginia State Bar          November 3,
Law Practice)                                                            1998

Complying with the Fair Debt Collection      National Business          September 9,
Practices Act in Virginia                    Institute CLE for Virginia 1998
                                             Lawyers



                                   Page 11
Basic Overview of Several Consumer             Charlottesville-            February 10,
Protection Laws Available to Assist            Albemarle Bar               1998
Victims of Consumer Fraud and Abuse            Association
                                               Bankruptcy/Creditors’
                                               Rights Committee

Overview of Consumer Law for Support           Annual Statewide Legal      November 6,
Staff                                          Aid Conference              1997

The Fair Debt Collection Practices Act         Annual Statewide Legal      November 6,
                                               Aid Conference              1997

Recent Developments under the Fair Debt        Virginia Creditor’s Bar     September 25,
Collection Practices Act                       Association                 1997

Fair Debt Collection Practices Act             10th Circuit Bar            April 23,
                                               Association                 1997

Complying With the Fair Debt Collection        National Business          February 11,
Practices Act in Virginia                      Institute CLE for Virginia 1997
                                               Lawyers

Handling Repossession Cases (gave              Virginia Legal Services
segment on odometer law)                       Consumer Law Task
                                               Force

State and Federal Consumer Protection          Judicial Conference of      April 29,
Statutes Frequently Applicable to General      Virginia General District   1989
District Court Cases                           Court Judges


Everything Under the Sun You Ever              Elderly Law Task Force
Wanted to Know About Handling Home             of Virginia Legal
Improvement Cases                              Services Programs

Consumer Law for Non Consumer                  Virginia Legal Services
Lawyers                                        Attorneys

Handling Home Improvement Cases                Consumer Law Training
                                               for Virginia Legal
                                               Services Attorneys




                                     Page 12
       11.     The Summer 2006 edition of The Journal of the Virginia Trial Lawyers

Association included “Disputing Home Loan Servicing Abuse Through RESPA,” an article that I

prepared for that publication.

       12.     From 2001 through 2010, I prepared annual reports on Virginia law for the

American Bar Association’s Survey of State Class Action Law.

       13.     I was Section Chairman and Program Moderator for a Virginia Trial Lawyers

Association Consumer Law Seminar entitled “Keeping the Big Boys Honest,” that took place on

April 25, 1997, and covered the Fair Debt Collections Practices Act, the Fair Credit Reporting

Act, Consumer Class Actions, Motor Vehicle Litigation, and Recovering Attorney’s Fees in

Consumer Litigation. I was Program Chair for the Consumer Law portion of the VTLA’s

February Fiesta CLE that took place in Williamsburg in February 2000. I was a presenter on

Mobile Home Sales, and in a Consumer Law Practice Roundtable. I was Program Chair for the

Consumer Law portion of the VTLA’s Fall Fiesta that took place in Williamsburg on October 14

and 15, 2000, and was a presenter on Emerging Issues in Mobile Home Sales Fraud. I was

Program Chair for the Consumer Law portion of the VTLA’s Fiesta 3 that took place in

Richmond on September 28 and 29, 2001, and was a presenter on “Use of the Magnuson-Moss

Warranty Act to Recover Attorney’s Fees.” I was Program Chair for the Consumer Law portion

of the VTLA’s Fiesta 2002 that took place in Richmond on September 27 and 28, 2002, and was

a presenter on “Settlement Agreements and Confidentiality Issues: Recent Cases in the News

and the Problems News Attention Can Create,” “Arbitration and Beyond: What to Do If You

Are Forced Into Arbitration and What Happens After the Arbitral Award,” and a roundtable

participant in a “Practice Pointers Roundtable.”




                                             Page 13
       14.    On November 9, 2007, I received the 2007 Consumer Attorney of the Year

Award from the National Association of Consumer Advocates at its Annual Meeting in

Washington, D.C. On October 21, 2010, I received the Virginia Lawyers Weekly “Leader in the

Law 2010” award. On November 4, 2010, I received the Virginia Poverty Law Center’s John

Kent Shumate, Jr. Advocate of the Year Award, in recognition of my having made a significant

impact in advocating for low-income Virginia residents. The Virginia Trial Lawyers Association

recognized me as the fifth recipient of its Oliver White Hill Courageous Advocate Award at the

VTLA's 2014 annual convention, an award periodically presented to an advocate who has

demonstrated courage and commitment to the ideals of justice in representing an individual or

cause at considerable personal risk. I received the Dr. David E. Marion Award for Legal

Excellence, presented by the Hampden-Sydney College Bar Association, on October 20, 2017. I

have been selected to Virginia Super Lawyers every year since 2011. I was recently named to the

Virginia Lawyers Hall of Fame for 2019 by Virginia Lawyers Media, being honored for my

career accomplishments, contributions to the development of the law in Virginia, contributions to

the Bar and to the Commonwealth at Large and efforts to improve the quality of justice in

Virginia.

       15.    I have been involved in many consumer cases involving a range of consumer

protection laws, with an emphasis on the Fair Debt Collection Practices Act.          Fair Debt

Collection Practices Act, Fair Credit Reporting Act and Equal Credit Opportunity Act cases that

I have handled alone or co-counseled with others include Withers v. Eveland, 988 F. Supp. 942

(E.D. Va. 1997); Creighton v. Emporia Credit Service, Inc., 981 F. Supp. 411 (E.D. Va. 1997);

Morgan v. Credit Adjustment Board, 999 F. Supp. 803 (E.D. Va. 1998); Talbott v. GC Services

Limited Partnership, 53 F. Supp. 2d 846 (W.D. Va. 1999); Talbott v. GC Services Limited



                                            Page 14
Partnership, 191 F.R.D. 99 (W.D. Va. 2000); Woodard v. Online Information Servs., 191 F.R.D.

502 (E.D.N.C., Jan. 19, 2000); Jones v. Robert Vest, 2000 U.S. Dist. LEXIS 18413 (E.D. Va.

2000); Kelly v. Jormandy, 2005 U.S. Dist. Lexis 29901 (W.D. Va. 2005); Gansauer v.

Transworld Systems, Inc., Civil Action No. 7:00cv00931 (W.D. Va. 2007); Croy v. E. Hall &

Associates, P.L.L.C., 2007 U.S. Dist. LEXIS 14830 (W.D. Va. 2007); Turner v. Shenandoah

Legal Group, P.C., 2006 U.S. Dist. LEXIS 39341 (E.D. Va., June 12, 2006); Karnette v. Wolpoff

& Abramson L.L.C., 2006 U.S. Dist. LEXIS 53382 (E.D. Va. Aug. 2, 2006); Karnette v. Wolpoff

& Abramson, L.L.P., 2007 U.S. Dist. LEXIS 20794 (E.D. Va. March 23, 2007); Bicking v. Law

Offices of Rubenstein and Cogan, 783 F. Supp. 2d at 841v (E.D. Va. 2011); James v. Encore

Capital Corp., No. 3:11cv226 (E.D. Va.), Goodrow v. Friedman & MacFadyen, P.A., 788 F.

Supp. 2d 464 (E.D. Va. 2011); Goodrow v. Friedman & MacFadyen, P.A., 2013 U.S. Dist.

LEXIS 105395 (E.D. Va. July 26, 2013); Kelly v. Nationstar, 2013 U.S. Dist. Lexis 156515

(E.D. VA 2013); Cross v. Prospect Mortgage, LLC, 986 F. Supp. 2d 688 (E.D. Va. 2013);

Fariasantos v. Rosenberg & Associates, LLC, 2014 WL 928206, 2014 U.S. Dist. Lexis 30898,

(E.D. Va. 2014); DeCapri v. Law Offices of Shapiro Brown & Alt, LLP, 2014 U.S. Dist. Lexis

131979, 2014 WL 4699591 (E.D. Va. 2014); Lengrand v. WellPoint, No. 3:11-CV-333 (E.D.

Va.); Henderson v. Verifications, Incorporated, Civil Action No. 3:11cv514 (ED Va.); and

Thomas v. Wittstadt Title & Escrow Company, LLC, No. 3:12cv450 (E.D. Va.); Soutter v.

Equifax Information Services, LLC, 307 F.R.D. 183 (E.D. Va. 2015); Henderson v. Corelogic,

Inc., et al., Civil Action No. 3:12cv97 (E.D. Va.); Berry, et al. v. LexisNexis Risk & Information

Analytics Group, Inc., Civil Action No. 3:11cv754 (E.D. Va.); Henderson v. First Advantage

Background Services Corp., Civil Action No. 3:14cv221 (E.D. Va.); Cornell v. Brock & Scott,

PLLC, Civil Action No. 3:14cv841 (E.D. Va.); and Reese v. Stern & Eisenberg Mid Atlantic, PC,



                                            Page 15
Civil Action No. 3:16cv496 (E.D. Va.). I was one of several lawyers representing plaintiff

classes in a Multidistrict FDCPA class action, styled In Re Dun & Bradstreet, Inc. Debt

Collection Practices Litigation, MDL #1198. The cases, originally transferred by the Judicial

Panel on Multidistrict Litigation to the Western District of Virginia, Danville Division, for

consolidated pretrial proceedings, were centralized before the Northern District of Illinois for

purposes of finalizing settlement.     Classes were certified in Talbott, Woodard, Gansauer,

Karnette, Bicking, Goodrow, Kelly, Fariasantos, DeCapri, Lengrand, Henderson v.

Verifications, Incorporated, Thomas, Soutter, Henderson v. Corelogic, Inc., Berry, Henderson v.

First Advantage Background Services Corp., Cornell and Reese.

       16.     I served as Special Master in the case styled Silva v. Haynes Furniture Company,

Inc., Civil Action No. 4:04cv082, E.D. Va., an ECOA/FCRA class action, having been appointed

by Judge Kelley on January 27, 2006.

       17.     Less than a handful of Virginia attorneys are willing to accept consumer cases

because of the special expertise required and the risk of nonpayment. I request attorney’s fees at

the rate of $550.00 per hour. I believe that the amount requested is reasonable, and that it is less

than the rates being charged by many attorneys of similar experience and expertise in Virginia’s

federal and state courts.

       18.     My standard hourly billing rate is $550.00. That is the rate I charge clients for

representation in consumer cases.

       19.     An earlier $425 hourly rate was approved in Randle v. H&P Capital, Inc., Civil

Action No. 3:09cv608, 2010 U.S. Dist. LEXIS 74994 (E.D. Va. July 21, 2010), adopted in part

in 2010 U.S. Dist. LEXIS 101509 (E.D. Va. Sept. 23, 2010); affirmed in part and appeal




                                             Page 16
dismissed in part by Randle v. H&P Capital, Inc., 2013 U.S. App. LEXIS 4506 (4th Cir. Va.,

Mar. 5, 2013).

       20.       My fee at a subsequent $475 hourly rate was approved in Berry v. LexisNexis Risk

& Information Analytics Group, Inc., et al, 3:14cv754-JRS-MHL, as was the $150 billing rate of

my paralegal, Karen Graham. In Berry, class counsel, myself and co-counsel, submitted a

lodestar-based fee request, placing our hours expended and hourly rates before Judge Spencer for

decision. Judge Spencer approved the requested award, and also added a risk multiplier of 1.99,

and the Fourth Circuit approved that award in full. Berry v. Schulman, 807 F.3d 600, 617 (4th

Cir. 2015), cert. denied sub nom. Schulman v. LexisNexis Risk & Info. Analytics Grp., Inc., 137

S. Ct. 77 (2016).

       21.       I raised my hourly rate to $550 on November 1, 2016.

       22.       My $550 hourly rate was recently approved in an FDCPA case in the Eastern

District of Virginia, Richmond Division case, Levy v. Pioneer Credit Corp., Civil Action No.

3:16cv864. The Court found my $550 hourly rate to be acceptable, noting that “the novelty and

difficulty of the questions I think is reflected in the hourly rate because, candidly, most lawyers

in Richmond – and even in larger metropolitan areas, such as Washington or New York, don’t

really have the knowledge and experience to handle a case like this. But, again, I think that is

reflected in the hourly rate.” The transcript of the June 12, 2017 hearing on my statutory

attorney’s fees request is attached as Exhibit A.

       23.       My $550 hourly rate and the $200 hourly rate of Karen Graham were approved by

this Court on March 22, 2018 in Henderson v. Corelogic National Background Data, LLC, Civil

Action No. 3:12cv97, Document 501, and Witt v. Corelogic Saferent, LLC, Civil Action No.

3:12cv386, Document 374. It was later approved in Harris v. Redneck Recovery & Towing,



                                              Page 17
LLC., Civil Action No. 3:17cv00741-REP (ED VA, May 19, 2018), Doc # 16, and Jones v. CNU

of Kansas, McCammon Group mediation ordered by Judge Philips (Retired Judge Stillman,

Order entered May 7, 2018, Exhibit B).

       24.     My caseload consists almost exclusively of consumer protection matters on behalf

of consumers, with a heavy emphasis on cases under the Fair Debt Collections Practices Act. I

undertake representation in most cases with the expectation of being paid a contingency amount

from the proceeds of recovery, or being paid based on an award of fees pursuant to a fee shifting

statute such as the FDCPA. I also represent many consumers on the basis of fees paid to me

directly by the individual clients. In those cases, the rate of compensation that I require for my

services is based on the hourly rate of $550.00.

       25.     I am able to bill at $550.00 per hour because I have over forty years of experience

as a consumer protection lawyer. Hardly any other attorneys in Virginia have such extensive

experience representing consumers, and I know of no other lawyer in Virginia whose practice is

limited to a consumer law practice aimed heavily at the FDCPA.

       26.     I have extensive experience in cases brought under the Fair Debt Collections

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”). I routinely represent plaintiffs in cases

brought in the Eastern District of Virginia under the FDCPA. I have been involved in many cases

involving requests for attorneys’ fees under the FDCPA and am familiar with the rates charged

by both plaintiffs’ and defense attorneys in this region. My knowledge of the prevailing rates in

this region comes from a variety of sources, including my own personal experience requesting,

or opposing requests for, attorneys’ fees, discussions with other attorneys, advertised rates, case

decisions and other publications. I have had an opportunity to survey the current hourly rates

charged in this District and Division, as well as in the consumer protection field. My current



                                             Page 18
billing rate is $550 per hour. Given the specific knowledge I have as to hourly rates charged and

approved in this District and Division, I am comfortable stating that the average hourly rates for

federal litigation attorneys in this District and Division range between $300 and in excess of

$900.

        27.    Karen A. Graham has been my paralegal for twenty-two years. The hourly billing

rate for work performed by Ms. Graham is $200.00. Ms. Graham is a seasoned and experienced

Rocket Docket civil litigation paralegal.

        28.    Co-counsel and I divided work responsibilities in a manner designed to promote

efficiency and effectiveness. My roll in this case has generally been that of reviewing and

analyzing FDCPA liability issues, preparing and tendering a settlement demand to the debt

collector, and negotiating a settlement, which has now been consummated.

        29.    To date, I have devoted 7.5 hours in this case. Karen A. Graham, my paralegal,

has devoted 2.5 hours to this case, for a total of $4,625.00 in fees. Costs associated with this

case total $417.95. Fees plus costs total $5,042.95. My firm’s itemization of time and costs is

attached as Exhibit C.

        I declare under penalty of perjury of the laws of the United States that the foregoing is

correct.

DATED: April 29, 2019

                                                    ___/s/ Dale W. Pittman________________
                                                    Dale W. Pittman (VSB No. 15673)
                                                    Counsel for Debtor Salina Ann Willis




                                            Page 19
                                                         EXHIBIT A

          IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF VIRGINIA
                   Richmond Division




Sandra E. Levy,

                                             Plaintiff,

          versus                                  3:16 CV 864

Pioneer Credit Recovery, Inc.,

                                             Defendant




        Before: HONORABLE JOHN A. GIBNEY, JR.
             United States District Judge




                        June 12, 2017

                     Richmond, Virginia




                      GILBERT F. HALASZ
                   Official Court Reporter
                       U. S. Courthouse
                    701 East Broad Street
                      Richmond, VA 23219
      APPEARANCES



  Dale Pittman, Esq.
  for the plaintiff




   Louis Rouleau, Esq.
Pascal Naples, III, Esq.
    for the defendant
                                                                      3


1        THE CLERK:     Case number 3:16 CV 864.

2        Sandra E. Levy versus Pioneer Credit Recovery.

3        Mr. Dale Pittman represents the plaintiff.

4        Mr. Louis Rouleau and Pascal Naples represent the

5    defendant.

6        Are counsel ready to proceed?

7        MR. PITTMAN:    Plaintiff is, Your Honor.

8        THE COURT:     All right.

9        We are here today on plaintiff's motion for

10   attorney's fees.   I have read the papers in this case and

11   I am wondering whether the lawyers from Pioneer have taken

12   a look at the decision by Judge Davis decided in about the

13   middle of May.

14       What is the name of that case, Sarah?

15       LAW CLERK:     I can look it up.

16       THE COURT:     Have you seen that?   The case that

17   settled for $5,000 and he awarded a $30,000 fee.

18       Have you reviewed that case?

19       MR. ROULEAU:    Your Honor, I am not sure if I have.     I

20   don't think I have.   It hasn't caught my attention.     I

21   reviewed the cases.   I thought I reviewed all the cases

22   cited by both parties, but I am not familiar --

23       THE COURT:     I don't think it was cited by anybody,

24   because it was decided after I think you all completed

25   your submissions in this case.
                                                                       4


1        Well, let me just ask the defendants this.

2        Do you disagree with the hourly rate of $550 from

3    Mr. Pittman in this case?

4        MR. ROULEAU:     We do, Your Honor.

5        THE COURT:     Okay.   What is wrong with the rate?    What

6    is wrong?

7        And you are Mr. Rouleau?

8        MR. ROULEAU:     Excuse me, Your Honor, Louis Rouleau.

9        Your Honor, would you prefer I move to the podium?

10       THE COURT:     That would be good.

11       So tell me what is wrong with the rate of 550 an

12   hour.   What should it be?

13       MR. ROULEAU:     I apologize.   I have been a little

14   under the weather.

15       THE COURT:     Well, sorry to hear that.   It is going

16   around.

17       MR. ROULEAU:     Your Honor, we, as we set forth in our

18   objections, we think it slightly high.

19       THE COURT:     What should it be?

20       MR. ROULEAU:     Somewhere between 400 and probably that

21   particular rate.   And we were --

22       THE COURT:     Between 400 and 550?

23       MR. ROULEAU:     Yes, because we found a --

24       THE COURT:     Do you have an affidavit from a

25   practitioner saying that is what it should be?
                                                                   5


1        MR. ROULEAU:    No, Your Honor.

2        What we cite in our brief is, we cited a case Lundie

3    versus Smith and Cohen, a January 2016 case.   And it just

4    stands for the simple proposition that 400 an hour for

5    senior counsel --

6        THE COURT:   That's from where?

7        MR. ROULEAU:    Eastern District of Virginia case.   It

8    is on page 12.   So that is where we are getting that

9    figure --

10       THE COURT:   Okay.

11       MR. ROULEAU:    -- to address your question.

12       THE COURT:   You don't have -- Mr. Pittman wasn't the

13   lawyer in that case?

14       MR. ROULEAU:    No, sir, he was not.

15       THE COURT:   Okay.

16       MR. ROULEAU:    Yes.

17       THE COURT:   And you also think that -- well, okay.

18       Let me hear from Pittman with respect to the number

19   of hours.

20       Mr. Pittman, I am a little perplexed, because I have

21   what looks like a bill to Ms Levy here that says, fees

22   ought to be 33,000 but you are requesting 20-some

23   thousand.   What is the story with that?

24       You just cut them back to be reasonable?

25       MR. PITTMAN:    Cut them back because whenever I have
                                                                   6


1    been before this court in, for lack of better a word, a

2    fee fight, I always wanted to make sure that I am not

3    asking for anything that I haven't earned.

4        THE COURT:    You earned it either today or sometime in

5    the distant past when you started doing this.

6        MR. PITTMAN:   I hope so.

7        It is in the very distant past.    I have to say that I

8    haven't seen anyone this young admitted since I introduced

9    my son to Judge Brinkema a couple years ago.

10       The -- in this, one of the cases I cite --

11       THE COURT:    Okay.

12       So you have cut them back to make sure that your fees

13   are reasonable.

14       MR. PITTMAN:   Ten percent across the board to take

15   into consideration billing discretion, A, and as Judge

16   Lauck put it in the Randal case, to account for the

17   vagaries of billing entries.    For example, in one of the

18   entries that I didn't catch until after we heard from

19   Mr. Rouleau there is another case with Ms Levy against a

20   different debt collector, suit against a debt collector

21   for this company that used to be Sallie May, and I billed,

22   to read a Judge Ellis opinion, I said, I just said, I was

23   wrong in that, and I have reduced my fee across the board

24   ten percent hopefully I hope to avoid this.

25       THE COURT:    By more than ten percent, because, I
                                                                    7


1    mean, as I read this bill that you have got here it says

2    total hours 65.70 which is 57 for you and 8.7 for your

3    paralegal, for a total of fee of 33,090.    But you are only

4    asking for 21,388; is that right?

5        MR. PITTMAN:     Twenty-one -- I don't remember seeing

6    that number.

7        THE COURT:    I am looking at your motion.   Are you

8    asking for 31,388?

9        MR. PITTMAN:     We filed a motion and asked for a

10   number at that point.     We then continued working on the

11   case through the point of the reply brief.

12       THE COURT:    How much are you asking for?

13       MR. PITTMAN:     We were asking for 29-something in the

14   reply memo.    We spent time yesterday preparing for today.

15   We are here today.    Would like to get paid for that.

16       THE COURT:    Asking for roughly $30,000.

17       MR. PITTMAN:     That's correct.

18       THE COURT:    Okay.   All right.

19       Do you have anything else to say?     I think I

20   understand your position on this pretty well.

21       MR. PITTMAN:     Well, if you think, if The Court thinks

22   it understands my position, the best thing to do is --

23       THE COURT:    You are doing pretty well.

24       MR. PITTMAN:     -- sit down and shut up.

25       I could speak to the Lundie case, but if I don't need
                                                                    8


1    to, I am going to sit down.

2        THE COURT:   It is one of these cases that is unique.

3        Let me hear from Mr. Rouleau.

4        Rouleau, is that it?

5        MR. ROULEAU:     You said it correct.   Rouleau, Your

6    Honor.

7        THE COURT:   Rouleau.

8        Mr. Rouleau, I mean, as I sort of went through this

9    case you guys made it pretty clear from the start that

10   this was going to be a battle royal.   I mean, I looked at

11   your answer in this case.   And, for instance, you pleaded

12   the affirmative defense of the plaintiff lacks standing.

13   How does the plaintiff lack standing to bring this law

14   suit?

15       MR. ROULEAU:     Your Honor, at the time that we --

16       THE COURT:   That is your third affirmative defense.

17       MR. ROULEAU:     Your Honor, after SPOKEO a lot of these

18   FCDA cases are attacked initially and successfully on

19   SPOKEO grounds, and so I don't remember as I sit here

20   today on exactly what our thinking was, but, of course, we

21   had to assert an affirmative defense or we waived that.

22       THE COURT:   Okay.

23       Then your fourth or fifth affirmative defense is that

24   it is barred by the statute of limitations.    How does that

25   work in this case?
                                                                      9


1        MR. ROULEAU:     Your Honor, we didn't have full --

2    first of all, we did not have full information at the

3    time.    I would say when we we first got the complaint we

4    noticed that --

5        THE COURT:    Okay.   Well then -- okay.

6        Well, how about this one?

7        It says that the plaintiff's contributory negligence

8    caused damages in this case.    How can the plaintiff

9    possibly be contributorily negligent on how the envelope

10   was sent by your folks to her?

11       MR. ROULEAU:     Well, without discovery, Your Honor, we

12   don't know, but we do know --

13       THE COURT:    Whoa.   Hang on.   The law suit is that you

14   think that she repackaged it in the envelope?     You know

15   here is the thing.

16       How about this one?

17       It is barred by the doctrine of unclean hands.

18       How is it possibly barred by the doctrine of unclean

19   hands?

20       MR. ROULEAU:     Your Honor, as I sit here today --

21       THE COURT:    You don't know, do you.     You didn't know

22   then.    You just wanted him to understand that this was

23   going to be a hard-fought case.      Is that a fair statement?

24       MR. ROULEAU:     It is not, Your Honor.

25       THE COURT:    Oh, you were just -- let me ask you this.
                                                                    10


1        MR. ROULEAU:    Your Honor, if I may --

2        THE COURT:    Suppose Mr. Pittman had said that this

3    conduct by your clients caused caused Ms Levy the

4    intentional infliction of emotional distress.    You would

5    say, that is not supported by the facts in this case.

6    Everybody knows that is not supported.     This is a case

7    where the wrong -- the envelope showed that it was from a

8    loan collector.   That is not the intentional infliction of

9    emotional distress.     But, suppose Mr. Pittman then said,

10   well, if I don't plead it at the beginning I waive it, and

11   something might come up later on that would support it.

12   Would you think that would be a good way for him to

13   practice law?

14       MR. ROULEAU:    I think, Your Honor, we actually had

15   that discussion prior to our initial conference with you

16   on damages and experts.

17       THE COURT:    But on that particular tort.   That is the

18   tort I am talking about.

19       MR. ROULEAU:    Not necessarily, no, Your Honor.

20       THE COURT:    Oh.   Okay.   Well --

21       MR. ROULEAU:    Because we didn't --

22       THE COURT:    -- you take a different view of

23   intentional infliction of emotional distress than I do

24   because it is clear it doesn't exist.

25       MR. ROULEAU:    Your Honor, if I may address --
                                                                   11


1        THE COURT:   I will bet you would have said that to me

2    and you would have been down here asking for sanctions.

3        MR. ROULEAU:   Well, I don't think that would be the

4    case.

5        But, Your Honor, the point is, after the initial

6    pleading stage both parties worked very quickly, not on

7    the merits, but to resolve this case quickly.   There was

8    no discovery.   No depositions.   No rule 12(b)(6) motions.

9    Nothing.

10       There were some discussions, a brief call with Your

11   Honor.   So this wasn't, this wasn't -- this was not a

12   fight, notwithstanding the initial pleading stage, at all.

13   No discovery.   No preliminary motions.   No rule 56

14   motions.   Quickly we realized that the stumbling block was

15   fees, and we made an offer of judgment three times the

16   amount of the statutory amount.    So, respectfully, this

17   was not about a battle royal at all.   What I am saying

18   is --

19       THE COURT:   What do you think he ought to get in

20   fees?

21       MR. ROULEAU:   That is up to The Court's discretion.

22       THE COURT:   I know, but you --

23       MR. ROULEAU:   I would just note, Your Honor, that the

24   plaintiff received three times the statutory max, and the

25   fees, even at -- even at 21,000 or 21,388.50, which is in
                                                                    12


1    the opening papers, is seven times that amount.

2          In the case where you are just dealing with an

3    initial pleading, really quick offer of judgment, I would

4    just note for The Court, and I leave it to the The Court's

5    good discretion.     And that --

6          THE COURT:   You don't -- what did you charge Pioneer

7    Credit Recovery in this case?

8          MR. ROULEAU:   I do not know, Your Honor.

9          THE COURT:   Okay.   Well, I think if you are going to

10   say that this is an unreasonable fee probably we should

11   see your billings as well.    I am going to enter an order

12   directing you to submit those to The Court, and we will

13   then take a look at those and decide what a reasonable fee

14   is.

15         MR. ROULEAU:   Your Honor, if I may -- of course I

16   will listen to The Court's instruction -- but I don't how

17   that is appropriate vis a vis my opposition regarding his

18   fee position.

19         THE COURT:   That is what we are going to do, okay?

20         MR. ROULEAU:   Okay, Your Honor.   I just note my

21   objection for the record, but thank you.

22         THE COURT:   Okay.

23         Here is how I tend to view this case.

24         You can sit down.

25         MR. ROULEAU:   Yes, Your Honor.
                                                                    13


1        THE COURT:     I will tell you how I tend to view this

2    case.

3        I think the rate of 550 is acceptable.    There is an

4    affidavit that is submitted that says it is a reasonable

5    fee in this case, and it is submitted by someone who

6    understands the how these cases operate and the fees that

7    are charged in it.

8        Number.    The number of hours, I think Pioneer

9    probably has a point there that Mr. Pittman may have

10   gilded the lily a little bit in this case.   So if it were

11   up to me I would probably -- well, it is up to me, isn't

12   it? -- I will reduce reduce the number of hours somewhat.

13       And as far as the Johnson factors go, as I said a

14   moment ago, I think the time and labor required is

15   probably a little high.   But the novelty and difficulty of

16   the questions I think is reflected in the hourly rate

17   because, candidly, most lawyers in Richmond -- and even in

18   larger metropolitan areas, such as Washington or New York,

19   don't really have the knowledge and experience to handle a

20   case like this.    But, again, I think that is reflected in

21   the hourly rate.

22       The same thing is true of the skill required in this

23   case.   I think the factor of preclusion of work is pretty

24   neutral in this case.    The customary fee in the community,

25   I think we have a pretty small specialized bar that
                                                                   14


1    handles these cases, or at least that handles them well.

2    And this fee of, or the rate, again, reflects that fact.

3        Whether it is a fixed or contingent fee, obviously it

4    is contingent.   There is a great deal of risk in any kind

5    of contingent case, but especially in this one.

6        Reviewing the time limitations is pretty neutral in

7    this case.

8        The amount of time and the results obtained, you

9    know, on the one hand it is a good result for her because

10   it takes care of a problem that she had.   But it is not

11   anything she is going to be able to retire on, or really

12   even go on much of a vacation on.    So it's not like she

13   got a ton of money in this case.    But it is also not like

14   Mr. Pittman is billing an enormous amount of time.

15       The next factor is the experience and reputation and

16   ability of the attorney, which in Mr. Pittman's case is

17   very high.   And, I will say, that the lawyers on the other

18   side are also of the highest reputation and ability.

19       The desirability of the case or undesirability of the

20   case.   Well, it is not as though he is representing,

21   Mr. Pittman was representing someone who was a pariah in

22   the community.   I think these cases are not desirable for

23   average lawyers; but, again, that is because of the nature

24   of the case, and it is reflected in the hourly rate.

25       The nature and length of the relationship with the
                                                                   15


1    client is probably neutral in this case.   People come to

2    Mr. Pittman because Mr. Pittman handles these kinds of

3    cases.   So it is not like, maybe Ms Levy is someone that

4    he is now representing as she attempts to buy a business

5    or something, but I kind of doubt it.   I don't see any

6    evidence of that here.

7          Finally, awards in similar cases are all over the

8    place.   And the one I looked at, as I mentioned earlier,

9    is Judge Davis' ruling in Norfolk.

10         So if it were up to me -- and it is up to me -- I

11   would probably reduce Mr. Pittman's requested fees by

12   25 percent to reflect all of the efforts in this case,

13   which would get us to a number that I can't compute off

14   the top of my head.   But, it is probably around $24,000, I

15   guess.

16         And if the litigants want to -- well -- those are my

17   thoughts on the case.    You can proceed from here to

18   whatever is next for you.

19         How long, Mr. Rouleau, will it take you to get your

20   billings into The Court?

21         MR. ROULEAU:   Your Honor, to answer the first

22   question, before that question, if we could stop at 24, I

23   would rather stop the expenses and billing my client if

24   The Court enters $24,000 for Mr. Pittman and be done with

25   it.
                                                                    16


1        THE COURT:    Are you all right with that?

2        Well, you can appeal it if you don't like it.     You

3    have heard my judgment.    And I will -- I am prepared today

4    to enter an order of $24,000.   You are welcome to appeal

5    if you want.   24,000 plus the costs you requested.

6        MR. PITTMAN:   Sure.

7        THE COURT:    All right.

8        Now, Mr. Rouleau, I am sorry Ms Israel is not here,

9    because I noticed that she is active in the Washington,

10   District of Columbia Lawyers Assistance Committee.    And I

11   really --

12       MR. ROULEAU:   She is.

13       THE WITNESS:   -- commend her for that.

14       MR. ROULEAU:   I will let her know that, Your Honor,

15   because that is a big deal for her.

16       THE COURT:    That is very, very important.   I am

17   active in the Virginia program, Lawyers Helping Lawyers.

18   And I commend her for that, and I commend you and your

19   firm for supporting her in that.

20       MR. ROULEAU:   Thank you, Your Honor.     I will let her

21   know.   That is extremely important to her.

22       THE COURT:    You have done a good job today, a

23   professional job, and I appreciate that.

24       Did I see something about your firm getting taken

25   over by a firm from another -- not taken over -- merging
                                                                     17


1    with a firm from another country?

2        MR. ROULEAU:     We did merge with a London firm Bond

3    Dickenson, so I think it becomes official October 1.     We

4    will become Womble Bond Dickenson, but we will still drive

5    on the correct side in this country.

6        THE COURT:    Well, good.

7        And Ms Israel is driving on the correct side in all

8    ways that she can.

9        We will enter a judgment today.       Thank you very much

10   for a job well done.

11       Have a safe trip back up the road.

12                        HEARING ADJOURNED.

13

14       THE FOREGOING IS A TRUE AND CORRECT TRANSCRIPT.

15

16                 GILBERT FRANK HALASZ, RMR

17                    OFFICIAL COURT REPORTER

18

19

20

21

22

23

24

25
    TIIE
MCCJ\i\ll\ION
   GROUP                                                                                   EXHIBIT B

        May 7, 2018


        Emily Conner Kennedy, Esq.
        Mark C. Leffler, Esq.
        Boleman Law Finn, P.C.
        2104 W. Laburnum Avenue, Suite 201
        Richmond, Virginia 23227

        Dale W. Pittman, Esq.
        The Law Office of Dale W. Pittman, O.C.
        The Eliza Spotswood House
        112-A West Tabb Street
        Petersburg, Virginia 23803

        Thomas D. Domonoske, Esq.
        Consumer Litigation Associates, P. C.
        763 J. Clyde Morris Boulevard, Suite IA
        Newport News, Virginia 23601

        Charles K. Seyfarth, Esq.
        Corey S. Booker, Esq.
        LeClair Ryan, P.C.
        Sun Trust Center - 24 th Floor
        919 East Main Street
        Richmond, Virginia 23219

        Re: Award in Arbitration -Burnetta Michelle Jones v. CNU of Kansas, LLC

        Dear Counsel:

        In connection with the settlement of the foregoing matter, you have asked me to
        determine the amount of attorneys' fees to award to plaintiff.

        Background

        This matter arises out of proceedings in the Richmond Division of the U.S. Bankruptcy
        Court for the Eastern District of Virginia. PlaintiffBumetta Michelle Jones filed a
        Chapter 13 Petition and the Court entered an automatic stay. A dispute arose over
        whether Defendant CNU of Kansas, LLC, violated the stay. Pursuant to 11 U.S.C.
        Section 362(a)( I), Plaintiff Jones filed a complaint for violation, and continued violation,
        of the automatic stay. In her complaint, Plaintiff Jones demanded damages, to include
        both actual and punitive damages and attorneys' fees and costs, all pursuant to 11 U.S.C.
        Section 362(k)(l).
Counsel first contacted me to mediate the broader dispute. However, during the week
prior to the date set for the mediation conference, counsel agreed to settle their
differences, and to seek a determination, through arbitration, of the amount of attorneys'
fees to which plaintiff is entitled. Counsel then asked me to arbitrate the fee dispute.

From the pleadings filed in this arbitration, it appears that, in addition to the agreement
between the parties to arbitrate the issue of attorneys' fees, the remaining settlement
terms are as follows: Defendant has agreed to pay actual damages to plaintiff in the sum
of $5,000 and to effect a change in its bankruptcy refund process; and in return, plaintiff
has abandoned any claim she may have had for punitive damages.

Total Fees At Issue - October 27, 2017 Application And December 5, 2017
Supplemental Fee Declarations

Based on pleadings submitted on October 27, 2017, plaintiff asserts that three law firms
provided legal services to her in connection with this matter. The firms and the fees for
services rendered are as follows: Boleman Law Firm ($56,691.50); Consumer Litigation
Associates, P.C. ($40,480.00); and The Law Office of Dale W. Pittman ($9,360.00).

The total of fees as of October 27, 2017, come to $106,531.50.

In Supplemental Fee Declarations dated December 5, 2017, plaintiffs attorneys have
added relatively modest amounts to the total claim for attorneys' fees: Boleman Law
Firm, including the fee claims of Mark C. Leffler and Emily Connor Kennedy
($3,520.50); Consumer Litigation Associates, P.C., including the fee claim of Thomas D.
Domonoske ($2,860.00); and The Law Office of Dale C. Pittman, P.C., including the fee
claim of Dale C. Pittman ($2,365.00).

Fees claimed on December 5, 2017, amount to $8,745.00.

The total amounts claimed by plaintiff, including both the fees demanded in pleadings
dated October 27, 2017, and supplemented by fee declarations dated December 5, 2017,
are as follows: Boleman Law Firm: $60,212.00 ($56,691.50 plus $3,520.50); Consumer
Litigation Associates, P.C.: $43,340.00 ($40,480.00 plus $2,860.00); and The Law Office
of Dale C. Pittman, P.C.: $11,230.50 ($9,360.00 plus $2,365.00).

Consequently, the total claim to be considered here is $115,277.00. (Plaintiff has not
separately identified any costs to be recovered.)

I note that, in the pleading submitted on October 27, 2017, plaintiff reduced by ten
percent the amount in attorneys' fees she claimed as of that date, which came to
106,531.50. Thus, on October 27, 2017, plaintiff made a formal demand of $95,770.35 in
attorneys' fees. Explaining her reduced demand, plaintiff stated that the proposed
downward reduction was a concession "in the interest of billing discretion and to account
for any duplicative efforts that could have been avoided." See Application By Counsel
For Plaintiff For Award Of Attorneys' Fees, page 13. The plaintiffs offer to reduce her



                                                                                              2
total claim to $95,770.35 anticipates the analysis that must be performed in this
arbitration, and the adjustments that follow use sums that have not been voluntarily
adjusted downward by plaintiff.

The Record

I have read and reviewed the following pleadings, etc.

  (1) Application By Counsel For Plaintiff For Award Of Attorneys' Fees, a pleading
      supported by the following documents:

       (a) Declaration of Mark C Leffler In Support Of Request For Attorney's Fees,
       together with the following attachments: (i) Declaration of L. Lee Byrd; (ii)
       Exhibit B [Excerpt of Transcript of Hearing on Motion of Midland Credit
       Management To Amend, etc.]; (iii) Objection of NC Financial Solutions of Utah,
       LLE to Consolidated Application By Counsel For Plaintiffs For Award Of
       Attorneys Fees And Reimbursement Of Expenses; (iv) Exhibit D [Email from
       Mark Leffler to Corey S. Booker, dated May 1, 2017]; (v) Exhibit E [Email from
       Corey S. Booker to Mark Leffler, dated May 2, 2017]; (vi) Exhibit F [Email from
       Mark Leffler to Corey S. Booker, dated May 11, 2017]; Exhibit G (vii) [Email
       from Mark Leffler to Corey S. Booker, dated May 11, 2017]; (viii) Exhibit H
       [Email from Mark Leffler to Corey S. Booker, dated April 13, 2017]; (ix);
       Exhibit I [Email from Tom Domonoske to Corey S. Booker and Mark Leffler,
       dated April 21, 2017]; (x) Exhibit J [Email from Corey S. Booker to Tom
       Domonoske and Mark Leffler, dated April 21, 2017]; (xi) Exhibit K [Boleman
       Law Firm, P.C., Time Records for Timekeeper MCL]; and (xii) Exhibit L
       [Boleman Law Firm, P.C., Time Records for Timekeeper GMC].

       (b) Declaration of Emily Connor Kennedy In Support Of Request For Attorney's
       Fees, a pleading supported by the following documents: (i) Exhibit A [Boleman
       Law Firm, P.C., Time Records for Timekeeper ECF].

       (c} Declaration of Thomas D. Domonoske In Support Of Plaintiff's Motion For
       Attorney's Fees, a pleading supported by the following documents: (i) Exhibit A
       [Domonoske Time Records]; (ii) Exhibit B [Domonoske Professional
       Biography]; (iii) Exhibit C [Domonoske Email Log]; (iv) Exhibit D [Email About
       Rates].

       (d) Declaration Of Dale W. Pittman In Support Of Debtor's Motion For
       Attorney's Fees, a pleading supported by the following documents: (i) Exhibit A
       [Pittman Time Records]; (ii) Exhibit B [Declaration Of Dale W. Pittman In
       Support Of Plaintiffs Motion For Attorneys' Fees And Costs].

  (2) CNU of Kansas, LLC's Objection To Application By Counsel For Plaintiff For
      Award Of Attorneys' Fees, a pleading supported by the following documents:




                                                                                         3
    (a) Exhibit A [Complaint For Turnover Of Estate Assets And To Determine
        Violation Of Automatic Stay from U.S. Bankruptcy Court for the E.D. o f
        Virginia (Richmond Division) in Charity, Fullerton, and Jones];

    (b) Exhibit B [Black lined copy of Amended Complaint of Burnetta Michelle
        Jones];

    (c) Exhibit C [PACER Records for Burnetta Jones Adversary Proceeding from
        U.S. Bankruptcy Court for the E.D. of Virginia (Richmond)];

    (d) Exhibit D [Email from Mark Leffler to Corey S. Booker, dated March 28,
        2017];

    (e) Exhibit E [Initial Disclosures from U.S. Bankruptcy Court for the E.D. o f
        Virginia (Richmond) in Charity and Jones];

    (f) Exhibit F [Motions In Limine, including Notices, in Charity and Jones from
        U.S. Bankruptcy Court for E.D. of Virginia (Richmond Division)];

    (g) Exhibit G [Summary o f Timekeepers in Burnetta Michelle Jones, including
        hourly rate, hours, and amount billed, etc.];

    (h) Exhibit H [Analysis of Jones Billing Records];

    (i) Exhibit I [Exchange o f emails from Mark Leffler to Corey S. Booker, dated
        March 20 and March 22, 2017];

    G) Exhibit J [Consolidated Applications By Counsel For Plaintiffs For Award Of
       Attorney Fee And Reimbursement Of Expenses from the U.S. Bankruptcy
       Court for the E.D. of Virginia (Richmond Division) in Charity, Edmonds, and
       Lane].

(3) Response To CashNet's Opposition To Application For Award Of Attorneys' Fees
    And Reimbursement Of Expenses.

(4) Supplemental Fee Declaration Of Mark c. Leffler In Support Of Plaintiffs
    Application For Attorneys' Fees and Costs a pleading supported by the following
    documents:

   (a) Supplemental Fee Declaration Of Emily Conner Kennedy In Support Of
   Plaintiffs Application For Attorneys' Fees And Costs;

   (b) Supplemental Fee Declaration Of Thomas D. Domonoske In Support Of
   Plaintiff's Application For Attorneys' Fees And Costs.




                                                                                      4
A review of the record reveals the following information regarding the time keepers who
represented the plaintiff, the time spent by each time keeper, and their hourly rates.


Holeman Law Firm - Time Keepers, Hourly Rates, and Time Spent

Application By Counsel For Plaintiff For Award Of Attorneys' F e e s - October 27, 2017:

Time keepers for the Boleman Law Firm include two attorneys, Emily Connor Kennedy,
whose hourly rate is $350.00, and Mark C. Leffler, whose hourly rate in this matter is
$435.00. In addition, Boleman has identified another time keeper, its paralegal, Gina M.
Cross, whose hourly rate is $150.00. (The hourly rates for both Ms. Kennedy and Mr.
Leffler were increased during their representation of the plaintiff as noted below.)

Ms. Kennedy's hourly rates in this matter times hours spent ($325.00 X 1.0 hours;
$350.00 X 29.1) total $10,510.00. Mr. Leffler's hourly rates in this matter times hours
spent ($425.00 X 10.1 hours; $435.00 X 95.4 hours) total $45,791.50. Ms. Cross' hourly
rate ($150.00) times her hours spent (2.6) comes to $390.00. The total claim for attorneys'
fees made on October 27, 2017 is $56,691.50.

Supplemental Fee Declarations (Boleman Law Firm, Leffler and Kennedy) - December 5,
2017:

Mr. Leffler claims the following additional fees: $1,870.50 (4.30 hours times his hourly
rate of $435.00); and Emily Connor Kennedy claims the following additional fees:
$1,645.00 (4.7 hours times her hourly rate of$350.00) Thus, an additional sum totaling
$3520.50 is claimed by the Boleman Law Firm.

Total fees claimed by the Boleman Law firm under consideration here are $56,691.50
plus $3520.50, for a total claim of $60,212.00.

Consumer Litigation Associates - Time Keepers, Hourly Rates, and Time Spent

Application By Counsel For Plaintiff For Award Of Attorneys' Fees-October 27, 2017

Thomas D. Domonoske, an attorney, provided services in this matter. His hourly rate
($550.00) multiplied the hours he devoted to this matter (73.6 hours) total $40,480.00.

Supplemental Fee Declaration (Consumer Litigation Associates, Domonoske)-
December 5, 2017:

Mr. Domonoske claims the following additional fees: $2,860.00 (5.2 hours times his
hourly rate of $550.00).

Total fees claimed by Consumer Litigation Associates under consideration here are
$40,480.00 plus $2,860.00, for a total claim of $43,340.00



                                                                                           5
The Law Office of Dale W. Pittman, P.C.-Time Keepers, Hourly Rates, and Time
Spent

Application B y Counsel For Plaintiff For Award Of Attorneys' F e e s - October 27, 2017

Dale W. Pittman, an attorney, seeks an award of attorneys' fees in the amount of
$9,240.00, based on his hourly rate ($550.00) times his hours devoted to this matter
(16.8). In addition, Mr. Pittman employed a paralegal, Karen A. Graham, who spent
limited time (.6) on this matter. The value of Ms. Graham's services at her hourly rate
($200.00) totals $120.00. The Pittman Law firm seeks a total of$9,360.00.

Supplemental Fee Declarations (The Law Office of Dale W. Pittman, P.C., Pittman)-
December 5, 2017:

Mr. Pittman claims the following additional fees: $2,365.00 (4.3 hours times his hourly
rate of $550.00).

Total fees claimed by The Law Office of Dale W. Pittman, P.C., are $9.360.00 plus
$2,365.00, or $11,725.00.

Total Fees Claimed By Counsel

The total fees claimed are $60,212.00 (Boleman Law Firm), plus $43,340.00 (Consumer
Litigation Associates), plus $11,725.00 (Law Office of Dale C. Pittman), for a total of
$115,277.00.

The Standard To Be Applied To Determine The Award O f Attorneys' Fees

Counsel for plaintiffs have identified Perdue v. Kenny, 559 U.S. 542, 130 S.Ct. 1662
(2010) as controlling precedent. Defendant contends that McAfee v. Boczar, 738 F.3d 81
(4th Cir .2014) should guide the analysis of the reasonableness of the attorneys' fees
claimed by plaintiff.

In Perdue, the Supreme Court adopted the so called "lodestar method," or "lodestar
approach" for determining an award oflegal fees in cases involving fee-shifting statutes,
counseling that it "produces an award that roughly approximates the fee that the
prevailing attorney would have received if he or she had been representing a paying client
who was billed by the hour in a comparable case" Perdue, 559 U.S. at 550-552, 130 S.Ct.
at 1671-72. (italics in original)

In a fee-shifting context, the lodestar method requires an analysis of both the number of
hours spent by an attorney in representing a client as well as the hourly rate charged for
each hour of time. It is determined by multiplying the hourly rate by the number of hours,
after it has been determined that the hourly rate and the number of hours spent are
reasonable. Blum v. Stenson, 456 U.S. 886, 897, 104 S.Ct. 1541 (1984).



                                                                                           6
Until Perdue was decided, many courts applied twelve factors to evaluate the
reasonableness of awards of attorneys' fees. Johnson v. Georgia Highway Express Inc.,
488 F2d 714 (5 th Cir. 1974). The Fourth Circuit was among them. See Barber v.
Kimbrell's Inc., 577 F.2nd 216 (4th Cir. 1978).

The Johnson factors included the following: ( 1) the time and labor expended; (2) the
novelty and difficulty of the questions raised; (3) the skill required to properly perform
the legal services rendered; (4) the attorney's opportunity costs in pressing the instant
litigation: (5) the customary fee for like work; (6) the attorney's expectations at the outset
of the litigation; (7) the time limitations imposed by the client or circumstances; (8) the
amount in controversy and the results obtained; (9) the experience, reputation, and ability
of the attorney; (10) the undesirability of the case within the legal community in which
the suit arose; (11) the nature and length of the professional relationship between attorney
and client; and (12) attorneys' fees awards in similar cases. Barber, 511 F.2° d at 226, n.
28.
In Perdue, the Supreme Court seemed to undermine the use of the so-called Johnson
factors, as they were applied by the courts to determine the reasonableness of awards of
legal fees in fee-shifting cases. The Court asserted that the Johnson factors "gave very
little guidance to district courts" in awarding legal fees, "placed unlimited discretion in
trial judges," and ''produced disparate results." Perdue, 559 U.S. at 550-52, 130 S.Ct. at
 1671-72.

The Court went on to state its intention to seek to "cabin" the discretion of the district
courts that often followed upon the application of the "sometimes subjective" Johnson
factors, by embracing the "lodestar approach," used by the Third Circuit in Lindy Bros.
Builders, Inc. of Philadelphia v. American Radiator & Standard Sanitary Corp., 478 F.
2nd 161 (1973), appeal after remand, 540 F.2d 102 (1976). The Court noted that the
"lodestar approach" achieved dominance after it decided Hensley Gisbrecht v. Barnhard,
535 U.S. 789. 801, 122 S.Ct. 1817 (2002). Id. at 559 U.S. 550-52, 130 S.Ct. at 1671-72

As the Court put it in Perdue, since Gisbrecht, the lodestar has become "the guiding light
of our fee-shifting jurisprudence." Id. at 559 U.S. 550-52, 130 S.Ct. at 1671-72.

When it adopted the lodestar approach, the Court announced a strong presumption that
the lodestar figure is reasonable in fee shifting jurisprudence, but it went on to state that
the presumption may be overcome in rare circumstances in which the lodestar does not
adequately take into account a factor that may properly be considered in determining a
reasonable fee. Id. at 559 U.S. 554, 130 S.Ct. at 1673.

The 4th Circuit follows the "lodestar approach," while continuing to apply the Johnson
factors to determinations regarding the reasonableness of the hourly rates claimed and the
number of hours spent by attorneys in cases involving fee-shifting inquiries. McAfee v.
Boczar, 738 F.3d 81 (4th Cir.2014).




                                                                                                7
The McAfee court has identified the basis for a proper calculation of an attorney's fee as a
three-step process:

"First, the court must 'determine the lodestar figure by multiplying the number of
reasonable hours expended times a reasonable rate.' Robinson v. Eguifax Info. Servs.,
LLC, 560 F.3d 235, 243 (4th Cir. 2009). To ascertain what is reasonable in terms of hours
expended and the rate charged, the court is bound to apply the factors set for the in
Johnson v. Georgia Highway Express Inc., 488 F.2d 714, 717-19 (5 th Cir. 1974) Id. at
243-44. Next, the court must "subtract fees for hours spent on unsuccessful claims
unrelated to successful ones. Id. at 244. Finally, the court should award "some percentage
of the remaining amount, depending on the degree of success enjoyed by the plaintiff."
McAfee v. Boczar, 738 F.3d 81

With the foregoing analysis in mind, I have concluded that the "lodestar approach,"
announced in Perdue v. Kenny. 559 U.S. 542, 130 S.Ct. 1662 (2010), must be applied in
a manner consistent with the three-step process set out in McAfee v. Boczar, 738 F.3d 81
(4th Cir 2014). This conclusion necessarily requires consideration of the Johnson factors
in order to determine the "lodestar." Guided by these precedents, the inquiry that follows
is calculated to lead to a proper determination of reasonable attorneys' fees and costs.

The Lodestar Analysis

Here are facts that can be gleaned from plaintiffs fee application dated October 27, 2017:
plaintiff claims entitlement to a total fee of $106,531.50. (For the purposes of the lodestar
analysis, this sum has not been reduced by ten percent.) In addition, plaintiffs
supplemental fee applications dated December 5, 2017, contains a demand totaling
$8,736.50.

The grand total representing plaintiff's demand for legal fees is $115,277.00. This sum
represents the lodestar amount to which the plaintiff is entitled absent the consideration
and application of the various Johnson factors to assure reasonableness with respect to
hours and hourly rates.

Defendant argues that this amount must be reduced to $40,053.76, sum which includes a
reduction based on defendant's assertion that plaintiff enjoyed partial or limited success.

Step One - The Reasonableness of Hourly Rates

Pursuant to the first step prescribed by McAfee, a determination must be made as to
whether the hourly rates claimed by counsel for the plaintiff are reasonable.

Here are the hourly rates to be considered to determine if they are reasonable: Attorneys
Emily Connor Kennedy ($350.00), Mark C. Leffler ($435.00), and their paralegal, Gina



                                                                                              8
M. Cross ($150.00); Attorney Thomas D. Domonoske ($550.00); and Attorney Dale W.
Pittman ($550.00), and his paralegal, Karen A. Graham, ($200.00).

The Johnson factors that bear upon the calculation of the reasonable hourly rate are as
follows: Factor 3 (skill required to properly perform legal services); Factor 4 (attorney's
opportunity cost); Factor 5 (customary fee); Factor 6 (attorney's expectations at outset of
litigation) and Factor 9 (experience reputation, and ability of attorney). In applying these
factors, I find that the hourly rates charged by counsel are reasonable.

Defendant does not challenge the hourly rates charged by counsel for plaintiff, including
the hourly rates of their paralegals. In any event, given the evidence in the record, any
such a challenge would be unavailing.

As a general matter, consumer law and bankruptcy, the two areas of law within which
plaintiff's attorneys practice, are highly specialized. This case arose in a bankruptcy court
where knowledge of both bankruptcy law and practice as well as consumer protection
statutes and regulations was necessary and essential. In her Declaration, Emily Connor
Kennedy asserts that "[f]ew Virginia attorneys are willing to accept consumer cases
because o f the special expertise required and the risk of nonpayment." See Declaration Of
Emily Connor Kennedy In Support Of Request For Attorney's Fees, page 2. Mark C.
Leffler makes the same statement in support of his claim for attorney's fees. See
Declaration Of Mark C. Leffler In Support of Request For Attorney's Fees, paragraph 8.

Defendant has not challenged these statements, which serve to satisfy, for each of the
plaintiff's attorneys, the Johnson factors that relate to the required skill to properly
perform the legal services rendered; the opportunity costs in pressing the litigation; and
the undesirability of the case within the legal community. Each of plaintiffs lawyers has
also adequately shown the experience, reputation and ability necessary to satisfy that
Johnson factor.

The record adequately justifies Mr. Pittman's hourly rate of$550.00. Mr. Pittman, who
supports his attorney's fee application with two Declarations, has been a lawyer in
Virginia since 1976. His first professional position was as a legal aid lawyer. After many
years of legal aid work, he entered private practice. Mr. Pittman is clearly a highly skilled
and experienced lawyer who appears to have devoted himself to consumer law and
consumer advocacy in his legal practice for many years. He has lectured and written
extensively on this subject. He has been recognized by his peers and the profession,
having received numerous awards for service to the bar and for legal excellence. It is
clear from the lengthy list of cases provided by Mr. Pittman that he has extraordinary
lmowledge and ability in the area of practice he has chosen, which includes this case. He
states that his hourly rate in the matter is "within the range of the local prevailing market
rate for services in the narrow area of [his] practice." See Declaration O f Dale W. Pittman
In Support Of Debtor's Motion For Attorney's Fees (dated October 26, 2017), page 2.

Similarly, Mr. Domonoske' s Declaration also demonstrates his devotion to consumer law
and consumer advocacy. Mr. Domonoske has practiced law since 1986. Over the years,



                                                                                             9
he has developed extensive experience as a legal aid lawyer and in his private consumer
law practice. He has served as a lawyer in a wide range of cases, including as an
appellate advocate. He has been a teacher of law at two well regarded law schools. He
has delivered lectures too numerous to count in the field of consumer law and consumer
advocacy and he has frequently written on this area of the law. He has also been
recognized by his peers and by the legal profession for his pro bono work and for his
advocacy. In seeking approval for an award of reasonable legal fees, Mr. Domonoske
makes the following unchallenged statement: "My hourly rate was established and
adjusted after reviewing the hourly rates charged by federal court lawyers who represent
clients in consumer protection cases in this part of Virginia, particularly the Richmond
Division of the Eastern District of Virginia , and the legal skills and experience that
correspond to those hourly rates." See Declaration Of Thomas D. Domonoske In Support
Of Plaintiff's Motion For Attorney's Fees, paragraph 6. He goes on to say that "based on
that information, [h]is current hourly rate is within the range of the local prevailing
market rate for services in the narrow area in which [h]e works." Id. Mr. Domonoske's
hourly rate of $550.00 finds sufficient support in the record.

Mr. Leffler claims an hourly rate of $435.00. Mr. Leffler became a lawyer in 1996. His
practice has been limited to the representation of consumers and especially consumer
debtors in bankruptcy. Mr. Leffler declares that "[he] is currently counsel of record in
over 1,000 active bankruptcy cases in the Richmond, Newport News, and Norfolk
Divisions of the Eastern District of Virginia." See Declaration Of Mark C. Leffler In
Support Of Request For Attorney's Fees, paragraph 7. Among the documents provided
by Mr. Leffler to support his claim for attorney's fees, are the following: (1) the sworn
(and unchallenged) assertion that his hourly rate was found to be reasonable in a case
recently decided in the U.S Bankruptcy Court for the Eastern District of Virginia by
Judge Phillips; and (2) the Declaration of L. Lee Byrd, Esq., filed in an unrelated case in
the U.S. Bankruptcy Court for the Eastern District of Virginia, stating that Mr. Leffler's
hourly rate is reasonable. Mr. Leffler has been a frequent lecturer to the bar on
bankruptcy related matters, and he has been recognized for legal excellence. The record
supports the reasonableness of Mr. Leffler's hourly rate.

Ms. Kennedy, who entered the practice of law in 2012, claims an hourly rate of $350.00.
Her hourly rate was challenged in a recent proceeding before Judge Phillips in the U.S.
Bankruptcy Court for the Eastern District of Virginia where he found it to be reasonable.
Ms. Kennedy claims that her "time was valuable and necessary to this case due to [h]er
extensive experience with the Bankruptcy Court and knowledge of bankruptcy law." See
Declaration Of Emily Connor Kennedy In Support Of Request For Attorney's Fees,
paragraph 10. While Ms. Kennedy has less practice experience as compared to the other
attorneys representing the plaintiff, her qualifications are none the less formidable. Ms.
Kennedy has limited her practice exclusively to the representation of consumers,
especially consumer debtors in bankruptcy. She has authored several articles on
bankruptcy law and she has given three continuing legal education lectures on bankruptcy
topic. She has been involved in the handling of several reported bankruptcy cases. Ms.
Kennedy's hourly rate is reasonable.




                                                                                         10
For the reasons expressed above, I find that the hourly rates identified by plaintiffs
counsel are reasonable. This finding completes the analysis of the first factor in the
calculation ofthe "lodestar amount" in this matter.

Step One - The Reasonableness ofTime Expended

Pursuant to the first step in the McAfee analysis, a second factor must also be determined:
whether the total number ofhours claimed by plaintiffs counsel are reasonable.

Plaintiff seeks approval of the time spent by three law fimls, four attorneys, and two
paralegals. Plaintiff claims a total of 244.6 hours ofattomey tin1e and 32 hours of
paralegal time. The breakdown is as follows: Mr. Leffler (109.9 hours); Ms. Kennedy
(34.8 hours); Mr. Domonoske (78.8 hours); and Mr. Pittman (21.1 hours).

Among the Johnson factors bearing on the calculation ofthe number ofhours reasonably
expended are as follows: Factor 1 (time and labor expended); Factor 2 (novelty and
difficulty of question raised); and Factor 7 (time limitations imposed by the client or
circumstances.)

Plaintiffs case is straightforward matter involving defendant's violation of the
bankruptcy court's automatic stay as a result of defendant's post-stay debiting of
plaintiffs bank account. The debited sum was approximately $150.00. This matter does
not appear to present novel or difficult questions oflaw, which implicates one of the
Johnson factors.

Despite the apparent lack ofnovelty and difficulty in plaintiffs case, its significance
should not be overlooked. Mr. Leffler and Ms. Kennedy and their fmn, The Boleman
Law Firm, undertook to represent plaintiff in an uncomplicated bankruptcy that
blossomed into a much larger matter in July, 2017, after defendant withdrew money from
plaintiffs bank account in violation of the stay in bankruptcy. They found themselves in
litigation involving seven actions against sister entities to the defendant, and as a
consequence, they became "increasingly alarmed by the systematic abuse [these entities]
were demonstrating against debtors represented by the Boleman Law Firm." See
Response To CashNet's Opposition To Application For Award Of Attorneys' Fees And
Reimbursement Of Expenses, page 2 When this significance became apparent, Boleman
brought in specialists, including Mr. Domonsoke and Mr. Pittman, both of whom made
time entries for the first time in February, 2017.

Defendant's recalcitrance in refusing to refund the sum debited in violation of the
automatic stay for nearly six months, from August to December, was egregious and
remarkably abusive. Defendant's obtuse behavior undoubtedly complicated this matter
and forced the expenditure ofadditional time on this case. Defendant's stalling tactics
during settlement discussions related to reaching agreement on changes to defendant's
business practices also caused costly delays.




                                                                                          11
Applying the Johnson factor related to time and labor expended, and based on my review
of the time sheets in the record, I find substantial evidence of duplication in time and
effort. Extraordinary amount of attorney time was devoted to the prosecution ofthe
interests ofthe plaintiff in connection with this obvious violation, especially when the
amount debited from the debtor's bank account after the bankruptcy court entered the
stay was approximately $150.00.

Plaintiff offers ajustification for the reasonableness ofthe number ofhours spent in this
matter by asserting that her attorneys were careful in the coordination as between counsel.
This justification can best be summed up by the following statement, made by Mr.
Pittman: "In this case, debtors' counsel divided up tasks between the various counsel to
capitalize on the strength of the individual team members and to avoid unnecessary
duplicity [sic] ofwork, a working arrangement that we have developed over the past two
years in a number of consumer protection cases litigated by this Court." See Declaration
ofDale W. Pittman In Support OfDebtor's Motion For Attorneys' Fees, paragraph 7.

I have reviewed the individual time records provided by counsel, and I have considered
the various entries contained in them. I have noted significant duplication of effort in the
way in which the individual attorneys conferred and communicated, as well as in the way
they contributed through research and drafting, to the prosecution of plaintiffs case. I
have also considered the roles played by the attorneys whose time is under consideration,
and whether resort to their skill and expertise was warranted to the degree apparent in
their time records.

I find that the Perdue presumption, however strong, has been rebutted on this record, and
that the total hours ofattorney time is excessive. I find that a reduction in the number of
hours to be used in calculating the reasonable number ofhours expended is appropriate.

For the Boleman Law Firm, a lodestar amount for Ms. Kennedy and Mr. Leffler must be
calculated.

For Ms. Kennedy, a reduction in attorney's time of50 percent, or to 16.9 hours at
$350.00 and 5 hours at $325.00 is reasonable. Applying these hours to Ms. Kennedy's
hourly rates of$325.00 and $350.00, I find that the sum in fees of$5,255.00 is the
appropriate lodestar amount.

For Mr. Leffler, a reduction in attorney's time of50 percent, or to 5.05 hours at $425.00
per hour, and to 49.85 hours at $435.00 per hour, is reasonable. Applying these hours to
Mr. Leffler's hourly rates of$425.00 and $435.00, respectively, I find that the sum in
fees of$23,83 l.OO is the appropriate lodestar amount.

For the Law Office of Dale W Pittman, a reduction of 50 percent, to 10.55 hours, is
reasonable. Applying these hours to Mr. Pittman's reasonable hourly rate of$550.00, I
find the sum in fees of$5,802.50 to be the appropriate lodestar amount.




                                                                                            12
For Consumer Litigation Associates, a reduction of 50 percent, to 39.4 hours, is
reasonable. Applying these hours to Mr. Domonoske's hourly rate of$550.00, I find the
sum in fees_of$21,670.00 to be the appropriate lodestar amount.

Having calculated the total number o fhours and total hourly rates as above, I find the
lodestar in this matter to be $50,558.50.

Step Two

A deduction based on an assessment of unsuccessful claims unrelated to successful ones,
 as required by McAfee, is not warranted here. Plaintiff and defendant agreed to settle their
 differences prior to trial and, as a consequence, the bankruptcy court has not made a
judicial determination with respect to plaintiffs claims. In the absence ofajudicial
 determination of plaintiffs success on individual claims, I will rely on the defendant's
 concession that a step two deduction is not warranted. See CNU Of Kansas. LLC'S
 Objection To Application By Counsel For PlaintiffFor Award Of Attorneys' Fees, page
 9.

Accordingly, I find that a step two deduction should not be made in the calculation of the
attorneys' fee award to be made to plaintiffs counsel.

Step Three

At step three of the McAfee process, some percentage of the remaining amount should be
awarded, depending on the degree of success enjoyed by the plaintiff. Additional Johnson
factors are appropriate for consideration at this point in the necessary analysis: (8)
amount in controversy; ( 10) undesirability of case within the legal community; ( 11)
nature and length of professional relationship between attorney and client; and (12)
attorneys fees in similar cases.

The settlement agreement reached by the parties in this matter weighs heavily in the
determination as to the degree of success enjoyed by the plaintiff. The agreement sets out
a compromise pursuant to which both plaintiff and defendant benefitted by avoiding
uncertainty ofoutcome at trial, as well as the costs and expenses of preparing for and
trying this case.

Additional terms include the following: plaintiff gave up her claim for punitive damages
in return for a payment of$5,000.00 in compensatory damages by defendant, and
defendant agreed to change certain ofthe business practices which caused hann to the
plaintiff. The agreed changes to defendant's business practices make future violations of
the bankruptcy court's automatic stay less likely, benefitting both future debtors and the
bankruptcy court.

Finally, an essential tenn ofthe settlement included the agreement of plaintiff and
defendant to submit the plaintiffs claim for attorneys' fees to arbitration. In addition to
the other aspects of the settlement benefiting the plaintiff, this term of the settlement



                                                                                              13
agreement necessarily implies that plaintiffwas largely successful in prosecuting her case
against the defendant.

Defendant points out trial results in substantially similar cases involving a business entity
related to the defendant. In three companion cases that were tried together in the U.S.
Bankruptcy Court for the Eastern District ofVirginia, Charity, Edmonds, and Lane, the
damages awarded were $60,195.05, $59,426.53, and $58,550.34, respectively. These
awards included actual damages, punitive damages, and attorneys' fees. In the case at
hand, the parties agreed to settle their differences before full blown discovery was taken,
and the parties were spared the expense of trial preparation.

Defendant also points to other substantially similar cases involving this defendant and
various plaintiffs, identified as Fudala, Johnson, Munoz, and Smith. Defendant advises
that these cases were settled prior to trial. The record reveals that the average award of
attorneys' fees in these four cases amounts to $11,743.90.

The settlement reached in connection with the plaintiffs claims did far more than provide
plaintiff with monetary relief in the form of a payment of$5,000. As a result of plaintiffs
success, she was able to obtain a significant change in certain of the business policies and
practices ofthe defendant, not only insuring that defendant will be less likely to violate a
bankruptcy court's automatic stay in future cases, but also protecting future debtors from
having their bank accounts raided by the defendant in disregard ofbankruptcy law.
Obviously, the settlement in this case helped put an end to defendant's apparent
systematic violation of the bankruptcy court's automatic stay and represented a victory of
significant proportions.

It is clear from the record that the work ofrepresenting debtors in cases of this kind is
disfavored. Special skills are required, including specialized knowledge ofbankruptcy
practice and procedures and federal and state statutes enacted to provide protection to
debtors. Thus, a team approach, with lawyers representing different areas of practice, was
necessary to plaintiffs success in this matter. A strong commitment to serving
individuals in financial distress, despite scant likelihood of payment, is the hallmark of
debtor's counsel. The step three analysis called for in McA.fee is obviously intended to
reward this commitment.

Defendant argues for a downward adjustment of the award ofattorneys' fees in this
matter, claiming that plaintiff achieved only limited success. However, plaintiffs success
must be measured not only by her recovery of$5,000.00 in a matter involving a financial
loss ofapproximately $150.00, but also by her achievement in forcing defendant to
change its bankiu ptcy refund procedures.

After considering the terms ofthe settlement agreement reached by the parties, the
applicable Johnson factors, and the record before me, I find that the defendant is not
entitled to a downward adjustment of the attorneys' fee award.




                                                                                             14
I further find that the plaintiff is entitled to an increase in the amount ofattomeys' fees of
ten percent based the degree of success she enjoyed in this matter, or $5.658.85.

Consequently, the final award is in the amount of$62,257.35.


Respectfully submitted,




Hon. F. Bradford Stillman (Ret.)




                                                                                            15
Salina Willis                                                                             Apr 29, 2019
1615 BickerstaffRoad
Richmond, VA 23231                                                                  EXHIBIT C

                                                                            File               190007
Attention:                                                                  Inv#:              Sample

RE:    Salina Willis v. BCC Financial Management Services, Inc. (Boleman case)


DATE         DESCRIPTION                                        HOURS      AMOUNT           LAWYER

Mar-07-19    Prepare draft complaint. Online research for           0.70         140.00          KGP
             corporate information.
Mar-12-19    Prepare attorney compensation form and efile           0.20         40.00           KGP
             same with the bankruptcy court.
Mar-25-19    Begin review o f draft Complaint                       2.20     1,210.00            DWP
             Proof and edit complaint.                              0.50         100.00          KGP
Mar-26-19    Complete text o f draft Complaint for review           2.10     1,155.00            DWP
             by Mark Leffler at this time
             Phone from Mark Leffler to discuss the                 0.10          55.00          DWP
             remaining process vis a vis the Bankruptcy
             Court prior to filing the Complaint in the
             District Court
             Proof and edit draft complaint.                        0.40          80.00          KGP
Mar-27-19    Phone from Mark Leffler to discuss his                 0.20         110.00          DWP
             appearance before Judge Heunnekins today,
             and filing the Complaint
             Review file, prepare draft settlement demand           0.90         495.00          DWP
             letter an proposed release and settlement
             agreement to Florida lawyer Bruce Goldman
             Review and respond to email from Bruce                 0.30         165.00          DWP
             Goldman. PH one to Mark Leffler to discuss
             settlement at this time.
             Review and edit draft Notice of Settlement.            0.20         110.00          DWP
             Phone to Robin Belcher to advise of the
             settlement of this case.
Mar-29-19    Email exchanges with counsel regarding filing          0.40          80.00           KGP
             of complaint. Efile complaint with the court
             and edit documents to include case no.
Apr-01-19    Review service papers to go out now to serve           0.10          55.00          DWP
             the defendant.
Apr-09-19    Phone from Florida attorney Bruce Goldman              0.20         110.00          DWP
             to advise that he represents BCC and to
             request a settlement demand.
             Review Return o f Service, diary Defendant's           0.10          55.00          DWP
             Answer due date.
Invoice #: Sample                           Page    2                     April 29, 2019


   Apr-11-19    Review Bruce Goldman's emailed counter,                  0.60            330.00      DWP
                review same by phone with Mark Leffler,
                revise release, email reply with counter to
                Bruce Goldman
   Apr-16-19    Reply to Bruce Goldman's settlement                      0.10             55.00      DWP
                negotiations related email.
   Apr-18-19    Review and send executed release to Bruce                0.10             55.00      DWP
                Goldman.
   Apr-23-19    Prepare draft notice of settlement.                      0.10             20.00       KGP
   Apr-29-19    Review and complete draft Declaration in                 0.30            165.00      DWP
                support of my fee approval request to the
                Bankruptcy Court
                Format draft of Pittman fee declaration.                 0.20             40.00       KGP


                Totals                                                  10.00      $4,625.00



      FEE SUMMARY:
      Lawyer                          Hours        Effective Rate                Amount
      Dale W. Pittman                   7.50                $550.00             $4,125.00

      Karen Graham, Paralegal           2.50                $200.00               $500.00

   DISBURSEMENTS                                                      Disbursements               Receipts

   Mar-29-19    filing fee                                                      400.00
   Apr-01-19    photocopies                                                       3.50
                postage                                                           1.45
   Apr-23-19    process service                                                  13.00


                Totals                                                      $417.95                  $0.00


                Total Fees, Disbursements                                                         $5,042.95

                Previous Balance                                                                      $0.00
                Previous Payments                                                                     $0.00

                Balance Due Now                                                                   $5,042.95

                    AMOUNT QUOTED:                                                                    $0.00
